 
Exhibit 10.21
 
Standard Form of Agreement Between Owner and
Construction Manager where the Construction Manager
is NOT a Constructor
 
AIA Document B801/CMa—Electronic Format
 
 

--------------------------------------------------------------------------------

 
THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES: CONSULTATION WITH AN ATTORNEY IS
ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION. AUTHENTICATION OF
THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING AIA DOCUMENT D401.
 
This document is intended to be used in conjunction with the 1992 editions of
AIA Documents B141/CMa. A101/CMa and A201/CMa.
 
Copyright 1973, 1980, copyright 1992 by The American Institute of Architects,
1735 New York Avenue, N.W., Washington, D.C., 20006-5292. Reproduction of the
material herein or substantial quotation of its provisions without written
permission of the AIA violates the copyright laws of the United States and will
subject the violator to legal prosecution.
 

--------------------------------------------------------------------------------

 
AGREEMENT
 
made as of the 9th day of July in the year of Nineteen Hundred Ninety Nine.
(In words, indicate day, month and year)
 
BETWEEN the Owner:
(Name and address)
Mohegan Tribal Gaming Authority
One Mohegan Sun Boulevard
Uncasville, CT 06382
 
and the Construction Manager:
(Name and address)
Perini Building Company, Inc.
73 Mr. Wayte Avenue
P.O. Box 9106
Framingham, MA 01701
 
for the following Project:
(Include detailed description of Project, location, address and scope.)
Mohegan Sun Resort Phase II Expansion
Mohegan Sun Boulevard
Montville, CT
 
The Architect is:
(Name and address)
Kohn Pedersen Fox Associates PC
111 West 57th Street
New York, NY 10019
 
The Owner and Construction Manager agree as set forth below.    See
Supplementary Conditions to this Agreement attached hereto.
 

--------------------------------------------------------------------------------

AIA DOCUMENT B801/CMs - OWNER-CONSTRUCTION MANAGER AGREEMENT - 1992 EDITION -
AIA - COPYRIGHT 1992 - THE AMERICAN INSTITUTE OF ARCHITECTS, 1735 NEW YORK
AVENUE, N.W., WASHINGTON, D.C., 20006-5292. Unlicensed photocopying violates
U.S. copyright laws and is subject to legal prosecution. This document was
electronically produced with permission of the AIA and can be reproduced without
violation until the date of expiration as noted below.
Electronic Format B801/CMa-1992
User Document: AIA.DOC — 7/14/1999. AIA License Number 109005, which expires on
6/6/2000 — Page #1



--------------------------------------------------------------------------------

 
TERMS AND CONDITIONS OF AGREEMENT
BETWEEN OWNER AND CONSTRUCTION MANAGER
 
ARTICLE 1
CONSTRUCTION MANAGER’S
RESPONSIBILITIES
 
1.1    CONSTRUCTION MANAGER’S SERVICES
 
1.1.1    The Construction Manager’s services consist of those services performed
by the Construction Manager, Construction Manager’s employees and Construction
Manager’s consultants as enumerated in Articles 2 and 3 of this Agreement and
any other services included in Article 14.
 
1.1.2    The Construction Manager’s services shall be provided in conjunction
with the services of an Architect as described in the edition of AIA Document
B141/CMa, Standard Form of Agreement Between Owner and Architect, Construction
Manager-Adviser Edition, current as of the date of this Agreement. See
Supplementary Conditions
 
1.1.3    The Construction Manager shall provide sufficient organization,
personnel and management to carry out the requirements of this Agreement in an
expeditious and economical manner consistent with the interests of the Owner.
See Supplementary Conditions
 
1.1.4    The services covered by this Agreement are subject to the time
limitations contained in Subparagraph 13.5.1.
 
ARTICLE 2
SCOPE OF CONSTRUCTION MANAGER’S
BASIC SERVICES
 
2.1    DEFINITION
 
2.1.1    The Construction Manager’s Basic Services consist of those described in
Paragraphs 2.2 and 2.3 and any other services identified in Article 14 as part
of Basic Services. See Supplementary Conditions
 
2.2    PRE-CONSTRUCTION PHASE
 
2.2.1    The Construction Manager shall review the program furnished by the
Owner to ascertain the requirements of the Project and shall arrive at a mutual
understanding of such requirements with the Owner.
 
2.2.2    The Construction Manager shall provide a preliminary evaluation of the
Owner’s program, schedule and construction budget requirements, each in terms of
the other.
 
2.2.3    Based on early schematic designs and other design criteria prepared by
the Architect, the Construction Manager shall prepare preliminary estimates of
Construction Cost for program requirements using area, volume or similar
conceptual estimating techniques. The Construction Manager shall provide cost
evaluations of alternative materials and systems.
 
2.2.4    The Construction Manager shall expeditiously review design documents
during their development and advise on proposed site use and improvements,
selection of materials, building systems and equipment, and methods of Project
delivery. The Construction Manager shall provide recommendations on relative
feasibility of construction methods, availability of materials and labor, time
requirements for procurement, installation and construction, and factors related
to construction cost including, but not limited to, costs of alternative designs
or materials, preliminary budgets, and possible economies. See Supplementary
Conditions



2



--------------------------------------------------------------------------------

 
2.2.5    The Construction Manager shall prepare and periodically update a
Project Schedule for the Architect’s review and the Owner’s acceptance. The
Construction Manager shall obtain the Architect’s approval for the portion of
the preliminary project schedule relating to the performance of the Architect’s
services. In the Project Schedule, the Construction Manager shall coordinate and
integrate the Construction Manager’s services, the Architect’s services and the
Owner’s responsibilities with anticipated construction schedules, highlighting
critical and long-lead-time items. See Supplementary Conditions
 
2.2.6    As the Architect progress with the preparation of the Schematic, Design
Development and Construction Documents, the Construction Manager shall prepare
and update, at appropriate intervals agreed to by the Owner, Construction
Manager and Architect, estimates of Construction Cost of increasing detail and
refinement. The estimated cost of each Contract shall be indicated with
supporting detail. Such estimates shall be provided for the Architect’s review
and the Owner’s approval. The Construction Manager shall advise the Owner and
Architect if it appears that the Construction Cost may exceed the latest
approved Project budget and make recommendations for corrective action. See
Supplementary Conditions
 
2.2.7    The Construction Manager shall consult with the Owner and Architect
regarding the Construction Documents and make recommendations whenever design
details adversely affect constructibility, cost or schedules. See Supplementary
Conditions
 
2.2.8    The Construction Manager shall provide recommendations and information
to the Owner and Architect regarding the assignment of responsibilities for
temporary Project facilities and equipment, materials and services for common
use of the Contractors. The Construction Manager shall verify that such
requirements and assignment of responsibilities are included in the proposed
Contract Documents.
 
2.2.9    The Construction Manager shall provide recommendations and information
to the Owner regarding the allocation of responsibilities for safety programs
among the Contractors.
 
2.2.10    The Construction Manager shall advise on the division of the Project
into individual Contracts for various categories of Work, including the method
to be used for selecting Contractors and awarding Contracts. If multiple
Contracts are to be awarded, the Construction Manager shall review the
Construction Documents and make recommendations as required to provide that (1)
the Work of the Contractors is coordinated, (2) all requirements for the Project
have been assigned to the appropriate Contract, (3) the likelihood of
jurisdictional disputes has been minimized, and (4) proper coordination has been
provided for phased construction.
 
2.2.11    The Construction Manager shall prepare a Project construction schedule
providing for the components of the Work, including phasing of construction,
times of commencement and completion required of each Contractor, ordering and
delivery of products requiring long lead time, and the occupancy requirements of
the Owner. The Construction Manager shall provide the current Project
construction schedule for each set of bidding documents. See Supplementary
Conditions
 
2.2.12    The Construction Manager shall expedite and coordinate the ordering
and delivery of materials requiring long lead time.
 
2.2.13    The Construction Manager shall assist the Owner in selecting,
retaining and coordinating the professional services of surveyors, special
consultants and testing laboratories required for the Project.
 
2.2.14    The Construction Manager shall provide an analysis of the types and
quantities of labor required for the Project and review the availability of
appropriate categories of labor required for critical phases. The Construction
Manager shall make recommendations for actions designed to minimize adverse
effects of labor shortages. See Supplementary Conditions
 
2.2.15    The Construction Manager shall assist the Owner in obtaining
information regarding applicable requirements for equal employment opportunity
programs for inclusion in the Contract Documents.



3



--------------------------------------------------------------------------------

 
2.2.16    Following the Owner’s approval of the Construction Documents, the
Construction Manager shall update and submit the latest estimate of Construction
Cost and the Project construction schedule for the Architect’s review and the
Owner’s approval. See Supplementary Conditions
 
2.2.17    The Construction Manager shall submit the list of prospective bidders
for the Architect’s review and the Owner’s approval. See Supplementary
Conditions
 
2.2.18    The Construction Manager shall develop bidders’ interest in the
Project and establish bidding schedules. The Construction Manager, with the
assistance of the Architect, shall issue bidding documents to bidders and
conduct prebid conferences with prospective bidders. The Construction Manager
shall assist the Architect with regard to questions from bidders and with the
issuance of addenda. See Supplementary Conditions
 
2.2.19    The Construction Manager shall receive bids, prepare bid analyses and
make recommendations to the Owner for the Owner’s award of Contracts or
rejection of bids. See Supplementary Conditions
 
2.2.20    The Construction Manager shall assist the Owner in preparing
Construction Contracts and advise the Owner on the acceptability of
Subcontractors and material suppliers proposed by Contractors. See Supplementary
Conditions
 
2.2.21    The Construction Manager shall assist the Owner in obtaining building
permits and special permits for permanent improvements, except for permits
required to be obtained directly by the various Contractors. The Construction
Manager shall verify that the Owner has paid applicable fees and assessments.
The Construction Manager shall assist the Owner and Architect in connection with
the Owner’s responsibility for filing documents required for the approvals of
governmental authorities having jurisdiction over the Project.
 
2.2.22    See Supplementary Conditions
 
2.3    CONSTRUCTION PHASE—ADMINISTRATION OF THE CONSTRUCTION CONTRACT
 
2.3.1    The Construction Phase will commence with the award of the initial
Construction Contract or purchase order and, together with the Construction
Manager’s obligation to provide Basic Services under this Agreement, will end 30
days after final payment to all Contractors is due.
 
2.3.2    The Construction Manager shall provide administration of the Contracts
for Construction in cooperation with the Architect as set forth below and in the
edition of AIA Document A201/CMa, General Conditions of the Contract for
Construction, Construction Manager-Adviser Edition, current as of the date of
this Agreement. See Supplementary Conditions
 
2.3.3    The Construction Manager shall provide administrative, management and
related services to coordinate scheduled activities and responsibilities of the
Contractors with each other and with those of the Construction Manager, the
Owner and the Architect to endeavor to manage the Project in accordance with the
latest approved estimate of Construction Cost, the Project Schedule and the
Contract Documents. See Supplementary Conditions
 
2.3.4    The Construction Manager shall schedule and conduct meetings to discuss
such matters as procedures, progress and scheduling. The Construction Manager
shall prepare and promptly distribute minutes to the Owner, Architect and
Contractors. See Supplementary Conditions
 
2.3.5    Utilizing the Construction Schedules provided by the Contractors, the
Construction Manager shall update the Project construction schedule
incorporating the activities of the Contractors on the Project, including
activity sequences and durations, allocation of labor and materials, processing
of Shop Drawings, Product Data and Samples, and delivery of products requiring
long lead time and procurement. The Project construction



4



--------------------------------------------------------------------------------

schedule shall include the Owner’s occupancy requirements showing portions of
the Project having occupancy priority. The Construction Manager shall update and
reissue the Project construction schedule as required to show current
conditions. If an update indicates that the previously approved Project
construction schedule may not be met, the Construction Manager shall recommend
corrective action to the Owner and Architect. See Supplementary Conditions
 
2.3.6    Consistent with the various bidding documents, and utilizing
information from the Contractors, the Construction Manager shall coordinate the
sequence of construction and assignment of space in areas where the Contractors
are performing Work.
 
2.3.7    The Construction Manager shall endeavor to obtain satisfactory
performance from each of the Contractors. The Construction Manager shall
recommend courses of action to the Owner when requirements of a Contract are not
being fulfilled. See Supplementary Conditions
 
2.3.8    The Construction Manager shall monitor the approved estimate of
Construction Cost. The Construction Manager shall show actual costs for
activities in progress and estimates for uncompleted tasks by way of comparison
with such approved estimate. See Supplementary Conditions
 
2.3.9    The Construction Manager shall develop cash flow reports and forecasts
for the Project and advise the Owner and Architect as to variances between
actual and budgeted or estimated costs.
 
2.3.10    The Construction Manager shall maintain accounting records on
authorized Work performed under unit costs, additional Work performed on the
basis of actual costs of labor and materials, and other Work requiring
accounting records.
 
2.3.11    The Construction Manager shall develop and implement procedures for
the review and processing of applications by Contractors for progress and final
payments. See Supplementary Conditions
 
2.3.11.1    Based on the Construction Manager’s observations and evaluations of
each Contractor’s Application for Payment, the Construction Manager shall review
and certify the amounts due the respective Contractors.
 
2.3.11.2    The Construction Manager shall prepare a Project Application for
Payment based on the Contractors’ Certificates for Payment.
 
2.3.11.3    The Construction Manager’s certification for payment shall
constitute a representation to the Owner, based on the Construction Manager’s
determinations at the site as provided in Subparagraph 2.3.13 and on the data
comprising the Contractors’ Applications for Payment, that, to the best of the
Construction Manager’s knowledge, information and belief, the Work has
progressed to the point indicated and the quality of the Work is in accordance
with the Contract Documents. The foregoing representations are subject to an
evaluation of the Work for conformance with the Contract Documents upon
Substantial Completion, to results of subsequent tests and inspections, to minor
deviations from the Contract Documents correctable prior to completion and to
specific qualifications expressed by the Construction Manager. The issuance of a
Certificate for Payment shall further constitute a representation that the
Contractor is entitled to payment in the amount certified.
 
2.3.11.4    The issuance of a Certificate for Payment shall not be a
representation that the Construction Manager has (1) made exhaustive or
continuous on-site inspections to check the quality or quantity of the Work, (2)
reviewed construction means, methods, techniques, sequences for the Contractor’s
own Work, or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor’s right to payment or (4) ascertained how or for
what purpose the Contractor has used money previously paid on account of the
Contract Sum. See Supplementary Conditions



5



--------------------------------------------------------------------------------

 
2.3.12    The Construction Manager shall review the safety programs developed by
each of the Contractors for purposes of coordinating the safety programs with
those of the other Contractors. The Construction Manager’s responsibilities for
coordination of safety programs shall not extend to direct control over or
charge of the acts or omissions of the Contractors, Subcontractors, agents or
employees of the Contractors or Subcontractors, or any other persons performing
portions of the Work and not directly employed by the Construction Manager.
 
2.3.13    The Construction Manager shall determine in general that the Work of
each Contractor is being performed in accordance with the requirements of the
Contract Documents, endeavoring to guard the Owner against defects and
deficiencies in the Work. As appropriate, the Construction Manager shall have
authority, upon written authorization from the Owner, to require additional
inspection or testing of the Work in accordance with the provisions of the
Contract Documents, whether or not such Work is fabricated, installed or
completed. The Construction Manager, in consultation with the Architect, may
reject Work which does not conform to the requirements of the Contract
Documents. See Supplementary Conditions
 
2.3.14    The Construction Manager shall schedule and coordinate the sequence of
construction in accordance with the Contract Documents and the latest approved
Project construction schedule.
 
2.3.15    With respect to each Contractor’s own Work, the Construction Manager
shall not have control over or charge of and shall not be responsible for
construction means, methods, techniques, sequences or procedures, or for safety
precautions and programs in connection with the Work of each of the Contractors,
since these are solely the Contractor’s responsibility under the Contract for
Construction. The Construction Manager shall not be responsible for a
Contractor’s failure to carry out the Work in accordance with the respective
Contract Documents. The Construction Manager shall not have control over or
charge of acts or omissions of the Contractors, Subcontractors, or their agents
or employees, or any other persons performing portions of the Work not directly
employed by the Construction Manager.
 
2.3.16    The Construction Manager shall transmit to the Architect requests for
interpretations of the meaning and intent of the Drawings and Specifications,
and assist in the resolution of questions that may arise. See Supplementary
Conditions
 
2.3.17    The Construction Manager shall review requests for changes, assist in
negotiating Contractors’ proposals, submit recommendations to the Architect and
Owner, and, if they are accepted, prepare Change Orders and Construction Change
Directives which incorporate the Architect’s modifications to the Documents. See
Supplementary Conditions
 
2.3.18    The Construction Manager shall assist the Architect in the review,
evaluation and documentation of Claims. See Supplementary Conditions
 
2.3.19    The Construction Manager shall receive certificates of insurance from
the Contractors and forward them to the Owner with a copy to the Architect.
 
2.3.20    In collaboration with the Architect, the Construction Manager shall
establish and implement procedures for expediting the processing and approval of
Shop Drawings, Product Data, Samples and other submittals. The Construction
Manager shall review all Shop Drawings, Product Data, Samples and other
submittals from the Contractors. The Construction Manager shall coordinate
submittals with information contained in related documents and transmit to the
Architect those which have been approved by the Construction Manager. The
Construction Manager’s actions shall be taken with such reasonable promptness as
to cause no delay in the Work or in the activities of the Owner or Contractors.
See Supplementary Conditions



6



--------------------------------------------------------------------------------

 
2.3.21    The Construction Manager shall record the progress of the Project. The
Construction Manager shall submit written progress reports to the Owner and
Architect including information on each Contractor and each Contractor’s Work,
as well as the entire Project, showing percentages of completion. The
Construction Manager shall keep a daily log containing a record of weather, each
Contractor’s Work on the site, number of workers, identification of equipment,
Work accomplished, problems encountered, and other similar relevant data as the
Owner may require. See Supplementary Conditions
 
2.3.22    The Construction Manager shall maintain at the Project site for the
Owner one record copy of all Contracts, Drawings, Specifications, addenda,
Change Orders and other Modifications, in good order and marked currently to
record changes and selections made during construction, and in addition,
approved Shop Drawings, Product Data, Samples and similar required submittals.
The Construction Manager shall maintain records, in duplicate, of principal
building layout lines, elevations of the bottom of footings, floor levels and
key site elevations certified by a qualified surveyor or professional engineer.
The Construction Manager shall make all such records available to the Architect
and upon completion of the Project shall deliver them to the Owner.
 
2.3.23    The Construction Manager shall arrange for the delivery, storage,
protection and security of Owner-purchased materials, systems and equipment that
are a part of the Project until such items are incorporated into the Project.
See Supplementary Conditions
 
2.3.24    With the Architect and the Owner’s maintenance personnel, the
Construction Manager shall observe the Contractors’ final testing and start-up
of utilities, operational systems and equipments.
 
2.3.25    When the Construction Manager considers each Contractor’s Work or a
designated portion thereof substantially complete, the Construction Manager
shall, jointly with the Contractor, prepare for the Architect a list of
incomplete or unsatisfactory items and a schedule for their completion. The
Construction Manager shall assist the Architect in conducting inspections to
determine whether the Work or designated portion thereof is substantially
complete.
 
2.3.26    The Construction Manager shall coordinate the correction and
completion of the Work. Following issuance of a Certificate of Substantial
Completion of the Work or a designated portion thereof, the Construction Manager
shall evaluate the completion of the Work of the Contractors and make
recommendations to the Architect when Work is ready for final inspection. The
Construction Manager shall assist the Architect in conducting final inspections.
 
2.3.27    The Construction Manager shall secure and transmit to the Architect
warranties and similar submittals required by the Contract Documents for
delivery to the Owner and deliver all keys, manuals, record drawings and
maintenance stocks to the Owner. The Construction Manager shall forward to the
Architect a final Project Application for Payment upon compliance with the
requirements of the Contract Documents.
 
2.3.28    Duties, responsibilities and limitations of authority of the
Construction Manager as set forth in the Contract Documents shall not be
restricted, modified or extended without written consent of the Owner,
Construction Manager, Architect and Contractors. Consent shall not be
unreasonably withheld. See Supplementary Conditions
 
2.3.29    See Supplementary Conditions
 
ARTICLE 3
ADDITIONAL SERVICES
See Supplementary Conditions
 
3.1    GENERAL
 
3.1.1    The services described in this Article 3 are not included in Basic
Services unless so identified in Article 14, and they shall be paid for by the
Owner as provided in this Agreement, in addition to the



7



--------------------------------------------------------------------------------

compensation for Basic Services. The Optional Additional Services described
under Paragraph 3.3 shall only be provided if authorized or confirmed in writing
by the Owner. If services described under Contingent Additional Services in
Paragraph 3.2 are required due to circumstances beyond the Construction
Manager’s control, the Construction Manager shall notify the Owner prior to
commencing such services. If the Owner deems that such services described under
Paragraph 3.2 are not required, the Owner shall give prompt written notice to
the Construction Manager. If the Owner indicates in writing that all or part of
such Contingent Additional Services are not required, the Construction Manager
shall have no obligation to provide those services.
 
3.2    CONTINGENT ADDITIONAL SERVICES
 
3.2.1    Providing services required because of significant changes in the
Project including, but not limited to, changes in size, quality, complexity or
the Owner’s schedule.
 
3.2.2    Providing consultation concerning replacement of Work damaged by fire
or other cause during construction, and furnishing services required in
connection with the replacement of such Work.
 
3.2.3    Providing services made necessary by the termination or default of the
Architect or a Contractor, by major defects or deficiencies in the Work of a
Contractor, or by failure of performance of either the Owner or Contractor under
a Contract for Construction.
 
3.2.4    Providing services in evaluating an extensive number of claims
submitted by a Contractor or others in connection with the Work.
 
3.2.5    Providing services in connection with a public hearing, arbitration
proceeding or legal proceeding except where the Construction Manager is party
thereto.
 
3.3    OPTIONAL ADDITIONAL SERVICES
 
3.3.1    Providing services relative to future facilities, systems and
equipment.
 
3.3.2    Providing services to investigate existing conditions or facilities or
to provide measured drawings thereof.
 
3.3.3    Providing services to verify the accuracy of drawings or other
information furnished by the Owner.
 
3.3.4    Providing services required for or in connection with the Owner’s
selection, procurement or installation of furniture, furnishings and related
equipment.
 
3.3.5    Providing services for tenant improvements.
 
3.3.6    Providing any other services not otherwise included in this Agreement.
 
ARTICLE 4
OWNER’S RESPONSIBILITIES
 
4.1    The Owner shall provide full information regarding requirements for the
Project, including a program which shall set forth the Owner’s objectives,
schedule, constraints and criteria, including space requirements and
relationships, flexibility, expandability, special equipment, systems, and site
requirements.
 
4.2    The Owner shall establish and update an overall budget for the Project
based on consultation with the Construction Manager and Architect, which shall
include the Construction Cost, the Owner’s other costs and reasonable
contingencies related to all of these costs. See Supplementary Conditions



8



--------------------------------------------------------------------------------

 
4.3    If requested by the Construction Manager, the Owner shall furnish
evidence that financial arrangements have been made to fulfill the Owner’s
obligations under this Agreement. See Supplementary Conditions
 
4.4    The Owner shall designate a representative authorized to act on the
Owner’s behalf with respect to the Project. The Owner, or such authorized
representative, shall render decisions in a timely manner pertaining to
documents submitted by the Construction Manager in order to avoid unreasonable
delay in the orderly and sequential progress of the Construction Manager’s
services. See Supplementary Conditions
 
4.5    The Owner shall retain an architect whose services, duties and
responsibilities are described in the edition of ALA Document B141/Cma, Standard
Form of Agreement Between Owner and Architect, Construction Manager-Adviser
Edition, current as of the date of this Agreement. The Terms and Conditions of
the Agreement Between the Owner and Architect shall be furnished to the
Construction Manager and shall not be modified without written consent of the
Construction Manager, which consent shall not be unreasonably withheld. The
Construction Manager shall not be responsible for actions taken by the
Architect. See Supplementary Conditions
 
4.6    The Owner shall furnish structural, mechanical, chemical, air and water
pollution tests, tests for hazardous materials, and other laboratory and
environmental tests, inspections and reports required by law or the Contract
Documents.
 
4.7    The Owner shall furnish all legal, accounting and insurance counseling
services as may be necessary at any time for the Project, including auditing
services the Owner may require to verify the Contractors’ Applications for
Payment or to ascertain how or for what purposes the Contractors have used the
money paid by or on behalf of the Owner. See Supplementary Conditions
 
4.8    The Owner shall furnish the Construction Manager with a sufficient
quantity of Construction Documents.
 
4.9    The services, information and reports required by Paragraphs 4.5 through
4.8 shall be furnished at the Owner’s expense, and the Construction Manager
shall be entitled to rely upon the accuracy and completeness thereof. See
Supplementary Conditions
 
4.10    Prompt written notice shall be given by the Owner to the Construction
Manager and Architect if the Owner becomes aware of any fault or defect in the
Project or nonconformance with the Contract Documents.
 
4.11    The Owner reserves the right to perform construction and operations
related to the Project with the Owner’s own forces, and to award contracts in
connection with the Project which are not part of the Construction Manager’s
responsibilities under this Agreement. The Construction Manager shall notify the
Owner if any such independent action will interfere with the Construction
Manager’s ability to perform the Construction Manager’s responsibilities under
this Agreement. When performing construction or operations related to the
Project, the Owner agrees to be subject to the same obligations and to have the
same rights as the Contractors. See Supplementary Conditions
 
4.12    Information or services under the Owner’s control shall be furnished by
the Owner with reasonable promptness to avoid delay in the orderly progress of
the Construction Manager’s services and the progress of the Work.
 
4.13    See Supplementary Conditions



9



--------------------------------------------------------------------------------

 
ARTICLE 5
CONSTRUCTION COST
 
5.1    DEFINITION
 
5.1.1    The Construction Cost shall be the total cost or estimated cost to the
Owner of all elements of the Project designed or specified by the Architect.
 
5.1.2    The Construction Cost shall include the cost at current market rates of
labor and materials furnished by the Owner and equipment designed, specified,
selected or specially provided for by the Architect, plus a reasonable allowance
for the Contractors’ overhead and profit. In addition, a reasonable allowance
for contingencies shall be included for market conditions at the time of bidding
and for changes in the Work during construction. Except as provided in
Subparagraph 5.1.3, Construction Cost shall also include the compensation of the
Construction Manager and Construction Manager’s consultants. See Supplementary
Conditions
 
5.1.3    Construction Cost does not include the compensation of the Architect
and Architect’s consultants, costs of the land, rights-of-way, financing or
other costs which are the responsibility of the Owner as provided in Article 4.
If any portion of the Construction Manager’s compensation is based upon a
percentage of Construction Cost, then Construction Cost, for the purpose of
determining such portion, shall not include the compensation of the Construction
Manager or Construction Manager’s consultants. See Supplementary Conditions
 
5.2    RESPONSIBILITY FOR CONSTRUCTION COST
 
5.2.1    Evaluations of the Owner’s Project budget, preliminary estimates of
Construction Cost and detailed estimates of Construction Cost prepared by the
Construction Manager represent the Construction Manager’s best judgment as a
person or entity familiar with the construction industry. It is recognized,
however, that neither the Construction Manager nor the Owner has control over
the cost of labor, materials or equipment, over Contractors’ methods of
determining bid prices, or over competitive bidding, market or negotiating
conditions. Accordingly, the Construction Manager cannot and does not warrant or
represent that bids or negotiated prices will not vary from the Project budget
proposed, established or approved by the Owner, or from any cost estimate or
evaluation prepared by the Construction Manager.
 
5.2.2    No fixed limit of Construction Cost shall be established as a condition
of this Agreement by the furnishing, proposal or establishment of a Project
budget unless such fixed limit has been agreed upon in writing and signed by the
parties hereto. If such a fixed limit has been established, the Construction
Manager shall be permitted to include contingencies for design, bidding and
price escalation, and shall consult with the Architect to determine what
materials, equipment, component systems and types of construction are to be
included in the Contract Documents, to suggest reasonable adjustments in the
scope of the Project, and to suggest inclusion of alternate bids in the
Construction Documents to adjust the Construction Cost to the fixed limit. Fixed
limits, if any, shall be increased in the amount of any increase in the Contract
Sums occurring after execution of the Contracts for Construction. See
Supplementary Conditions
 
5.2.3    If the Bidding or Negotiation Phase has not commenced within 90 days
after submittal of the Construction Documents to the Owner, any Project budget
or fixed limit of Construction Cost shall be adjusted to reflect changes in the
general level of prices in the construction industry between the date of
submission of the Construction Documents to the Owner and the date on which
proposals are sought. See Supplementary Conditions
 
5.2.4    If a fixed limit of Construction Cost (adjusted as provided in
Subparagraph 5.2.3) is exceeded by the sum of the lowest bona fide bids or
negotiated proposals plus the Construction Manager’s estimate of other elements
of Construction Cost for the Project, the Owner shall: See Supplementary
Conditions
 

 
.1
 
give written approval of an increase in such fixed limit;

 

 
.2
 
authorize rebidding or renegotiating of the Project within a reasonable time;



10



--------------------------------------------------------------------------------

 

 
.3
 
if the Project is abandoned, terminate in accordance with Paragraph 9.3; or

 

 
.4
 
cooperate in revising the Project scope and quality as required to reduce the
Construction Cost.

 
5.2.5    If the Owner chooses to proceed under Clause 5.2.4.4, the Construction
Manager, without additional charge, shall cooperate with the Owner and Architect
as necessary to bring the Construction Cost within the fixed limit, if
established as a condition of this Agreement.
 
ARTICLE 6
CONSTRUCTION SUPPORT ACTIVITIES
See Supplementary Conditions
 
6.1    Construction support activities, if provided by the Construction Manager,
shall be governed by separate contractual agreements unless otherwise provided
in Article 14.
 
6.2    Reimbursable expenses listed in Article 14 for construction support
activities may be subject to trade discounts, rebates, refunds and amounts
received from sales of surplus materials and equipment which shall accrue to the
Owner, and the Construction Manager shall make provisions so that they can be
secured.
 
ARTICLE 7
OWNERSHIP AND USE OF
ARCHITECT’S DRAWINGS, SPECIFICATIONS
AND OTHER DOCUMENTS
See Supplementary Conditions
 
7.1    The Drawings, Specifications and other documents prepared by the
Architect are instruments of the Architect’s service through which the Work to
be executed by the Contractors is described. The Construction Manager may retain
one record set. The Construction Manager shall not own or claim a copyright in
the Drawings, Specifications and other documents prepared by the Architect, and
unless otherwise indicated the Architect shall be deemed the author of them and
will retain all common law, statutory and other reserved rights, in addition to
the copyright. All copies of them, except the Construction Manager’s record set,
shall be returned or suitably accounted for to the Architect, on request, upon
completion of the Project. The Drawings, Specifications and other documents
prepared by the Architect, and copies thereof furnished to the Construction
Manager, are for use solely with respect to this Project. They are not to be
used by the Construction Manager on other projects or for additions to this
Project outside the scope of the Work without the specific written consent of
the Owner and Architect. The Construction Manager is granted a limited license
to use and reproduce applicable portions of the Drawings, Specifications and
other documents prepared by the Architect appropriate to and for use in the
performance of the Construction Manager’s services under this Agreement.
 
All copies made under this license shall bear the statutory copyright notice, if
any, shown on the Drawings, Specifications and other documents prepared by the
Architect. Submittal or distribution to meet official regulatory requirements or
for other purposes in connection with this Project is not to be construed as
publication in derogation of the Architect’s copyright or other reserved rights.
 
ARTICLE 8
ARBITRATION
See Supplementary Conditions
 
8.1    Claims, disputes or other matters in question between the parties to this
Agreement arising out of or relating to this Agreement or breach thereof shall
be subject to and decided by arbitration in accordance with the Construction
Industry Arbitration. Rules of the American Arbitration Association currently in
effect unless the parties mutually agree otherwise.



11



--------------------------------------------------------------------------------

 
8.2    Demand for arbitration shall be filed in writing with the other party to
this Agreement and with the American Arbitration Association. A demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter in question has arisen. In no event shall the demand for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statutes of limitations.
 
8.3    No arbitration arising out of or relating to this Agreement shall
include, by consolidation, joinder or in any other manner, an additional person
or entity not a party to this Agreement, except by written consent containing a
specific reference to this Agreement signed by the Owner, Construction Manager,
and any other person or entity sought to be joined. Consent to arbitration
involving an additional person or entity shall not constitute consent to
arbitration of any claim, dispute or other matter in question not described in
the written consent or with a person or entity not named or described therein.
The foregoing agreement to arbitrate and other agreements to arbitrate with an
additional person or entity duly consented to by the parties to this Agreement
shall be specifically enforceable in accordance with applicable law in any court
having jurisdiction thereof.
 
8.4    The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction thereof.
 
ARTICLE 9  TERMINATION, SUSPENSION OR  ABANDONMENT
 
9.1    This Agreement may be terminated by either party upon not less than seven
days’ written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.
 
9.2    If the Project is suspended by the Owner for more than 30 consecutive
days, the Construction Manager shall be compensated for services performed prior
to notice of such suspension. When the Project is resumed, the Construction
Manager’s compensation shall be equitably adjusted to provide for expenses
incurred in the interruption and resumption of the Construction Manager’s
services. See Supplementary Conditions
 
9.3    This Agreement may be terminated by the Owner upon not less than seven
days’ written notice to the Construction Manager in the event that the Project
is permanently abandoned. If the Project is abandoned by the Owner for more than
90 consecutive days, the Construction Manager may terminate this Agreement by
giving written notice. See Supplementary Conditions
 
9.4    Failure of the Owner to make payments to the Construction Manager in
accordance with this Agreement shall be considered substantial nonperformance
and cause for termination.
 
9.5    If the Owner fails to make payment when due the Construction Manager for
services and expenses, the Construction Manager may, upon seven days’ written
notice to the Owner, suspend performance of services under this Agreement.
Unless payment in full is received by the Construction Manager within seven days
of the date of the notice, the suspension shall take effect without further
notice. In the event of a suspension of services, the Construction Manager shall
have no liability to the Owner for delay or damage caused to the Owner because
of such suspension of services. See Supplementary Conditions
 
9.6    In the event of termination not the fault of the Construction Manager,
the Construction Manager shall be compensated for services performed prior to
termination, together with Reimbursable Expenses then due and all Termination
Expenses as defined in Paragraph 9.7.
 
9.7    Termination Expenses are those costs directly attributable to termination
for which the Construction Manager is not otherwise compensated. See
Supplementary Conditions
 
ARTICLE 10  MISCELLANEOUS PROVISIONS
 
10.1    Unless otherwise provided, this Agreement shall be governed by the law
of the place where the Project is located. See Supplementary Conditions



12



--------------------------------------------------------------------------------

 
10.2    Terms in this Agreement shall have the same meaning as those in the
edition of AIA Document A201/CMa, General Conditions of the Contract for
Construction, Construction Manager-Adviser Edition, current as of the date of
this Agreement.
 
10.3    Causes of action between the parties to this Agreement pertaining to
acts or failures to act shall be deemed to have accrued and the applicable
statutes of limitations shall commence to run not later than either the date of
Substantial Completion for acts or failures to act occurring prior to
Substantial Completion, or the date of issuance of the final Project Certificate
for Payment for acts or failures to act occurring after Substantial Completion.
See Supplementary Conditions
 
10.4    Waivers of Subrogation. The Owner and Construction Manager waive all
rights against each other and against the Contractors, Architect, consultants,
agents and employees of any of them, for damages, but only to the extent covered
by property insurance during construction, except such rights as they may have
to the proceeds of such insurance as set forth in the edition of AIA Document
A201/CMa. General Conditions of the Contract for Construction, Construction
Manager-Adviser Edition, current as of the date of this Agreement. The Owner and
Construction Manager each shall require similar waivers from their Contractors,
Architect, consultants, agents, and persons or entities awarded separate
contracts administered under the Owner’s own forces.
 
10.5    The Owner and Construction Manager, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the other party to
this Agreement and to the partners, successors, assigns and legal
representatives of such other party with respect to all covenants of this
Agreement. Neither Owner nor Construction Manager shall assign this Agreement
without the written consent of the other. See Supplementary Conditions
 
10.6    This Agreement represents the entire and integrated agreement between
the Owner and Construction Manager and supersedes all prior negotiations,
representations or agreements, either written or oral. This Agreement may be
amended only by written instrument signed by both Owner and Construction
Manager. See Supplementary Conditions
 
10.7    Nothing contained in this Agreement shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or Construction Manager.
 
10.8    Unless otherwise provided in this Agreement, the Construction Manager
and the Construction Manager’s consultants shall have no responsibility for the
discovery, presence, handling, removal or disposal of or exposure of persons to
hazardous materials in any form at the Project site, including but not limited
to asbestos, asbestos products, polychlorinated biphenyl (PCB) or other toxic
substances.
 
10.9-10.16    See Supplementary Conditions
 
ARTICLE 11
INSURANCE
See Supplementary Conditions
 
11.1    CONSTRUCTION MANAGER’S LIABILITY INSURANCE
 
11.1.1    The Construction Manager shall purchase from and maintain in a company
or companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Construction Manager from
claims set forth below which may arise out of or result from the Construction
Manager’s operations under this Agreement and for which the Construction Manager
may be legally liable.
 

 
.1
 
claims under workers compensation, disability benefit and other similar employee
benefit acts which are applicable to the operations to be performed;

 



13



--------------------------------------------------------------------------------

 
.2
 
claims for damages because of bodily injury, occupational sickness or disease,
or death of the Construction Manager’s employees;

 

 
.3
 
claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Construction Manager’s employees;

 

 
.4
 
claims for damages insured by usual personal injury liability coverage which are
sustained (1) by a person as a result of an offense directly or indirectly
related to employment of such person by the Construction Manager, or (2) by
another person;

 

 
.5
 
claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

 

 
.6
 
claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle.

 
11.1.2    The insurance required by Subparagraph 11.1.1 shall be written for not
less than limits of liability specified in Article 14 or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from date of
commencement of operations under this Agreement until date of final payment and
termination of any coverage required to be maintained after final payment.
 
ARTICLE 12
PAYMENTS TO THE CONSTRUCTION MANAGER
 
12.1    DIRECT PERSONNEL EXPENSE
 
12.1.1    Direct Personnel Expense is defined as the direct salaries of the
Construction Manager’s personnel engaged on the Project and the portion of the
cost of their mandatory and customary contributions and benefits related
thereto, such as employment taxes and other statutory employee benefits,
insurance, sick leave, holidays, vacations, pensions and similar contributions
and benefits. See Supplementary Conditions
 
12.2    REIMBURSABLE EXPENSES
 
See Supplementary Conditions
 
 
12.2.1    Reimbursable Expense are in addition to compensation for Basic and
Additional Services and include expenses incurred by the Construction Manager
and Construction Manager’s employees and consultants in the interest of the
Project, as identified in the following Clauses.
 
12.2.1.1    Expense of transportation in connection with the Project, expenses
in connection with authorized out-of-town travel; long-distance communications;
and fees paid for securing approval of authorities having jurisdiction over the
Project.
 
12.2.1.2    Expense of reproductions, postage, express deliveries, electronic
facsimile transmissions and handling of Drawings, Specifications and other
documents.
 
12.2.1.3    If authorized in advance by the Owner, expense of overtime work
requiring higher than regular rates.
 
12.2.1.4    Expense of additional insurance coverage or limits requested by the
Owner in excess of that normally carried by the Construction Manager.



14



--------------------------------------------------------------------------------

 
12.3    PAYMENTS ON ACCOUNT OF BASIC SERVICES
 
12.3.1    An initial payment as set forth in Paragraph 13.1 is the minimum
payment under this Agreement. See Supplementary Conditions
 
12.3.2    Subsequent payments for Basic Services shall be made monthly and,
where applicable, shall be in proportion to services performed within each phase
of service, on the basis set forth in Subparagraph 13.2.1. See Supplementary
Conditions
 
12.3.3    If and to the extent that the time initially established in
Subparagraph 13.5.1 of this Agreement is exceeded or extended through no fault
of the Construction Manager, compensation for any services rendered during the
additional period of time shall be computed in the manner set forth in
Subparagraph 13.3.1. See Supplementary Conditions
 
12.3.4    When compensation is based on a percentage of Construction Cost and
any portions of the Project are deleted or otherwise not constructed,
compensation for those portions of the Project shall be payable to the extent
services are performed on those portions, in accordance with Subparagraph
13.2.1, based on (1) the lowest bona fide bids or negotiated proposals, or (2)
if no such bids or proposals are received, the latest approved estimate of such
portions of the Project. See Supplementary Conditions
 
12.4    PAYMENTS ON ACCOUNT OF ADDITIONAL SERVICES AND REIMBURSABLE EXPENSES
 
See Supplementary Conditions
 
12.4.1    Payments on account of the Construction Manager’s Additional Services
and for Reimbursable Expenses shall be made monthly upon presentation of the
Construction Manager’s statement of services rendered or expenses incurred.
 
12.5    PAYMENTS WITHHELD
 
12.5.1    No deductions shall be made from the Construction Manager’s
compensation on account of penalty, liquidated damages or other sums withheld
from payments to Contractors, or on account of the cost of changes in Work other
than those for which the Construction Manager has been found to be liable.
 
12.6    CONSTRUCTION MANAGER’S ACCOUNTING RECORDS
 
See Supplementary Conditions
 
12.6.1    Records of Reimbursable Expenses and expenses pertaining to Additional
Services and services performed on the basis of a multiple of Direct Personnel
Expense shall be available to the Owner or the Owner’s authorized representative
at mutually convenient times.
 
ARTICLE 13
BASIS OF COMPENSATION
 
The Owner shall compensate the Construction Manager as follows:
 
13.1    AN INITIAL PAYMENT of Dollars ($ ) shall be made upon execution of this
Agreement and credited to the Owner’s account at final payment. See
Supplementary Conditions



15



--------------------------------------------------------------------------------

 
13.2    BASIC COMPENSATION
 
13.2.1    FOR BASIC SERVICES, as described in Article 2, and any other services
included in Article 14 as part of Basic Services, Basic Compensation shall be
computed as follows:
 
For Pre-Construction Phase Services:
(Insert basis of compensation, including stipulated sums, multiples or
percentages.)
See Supplementary Conditions
 
For Construction Phase Services:
(Insert basis of compensation, including stipulated sums, multiples or
percentages.)
See Supplementary Conditions
 
13.3    COMPENSATION FOR ADDITIONAL SERVICES
 
13.3.1    FOR ADDITIONAL SERVICES OF THE CONSTRUCTION MANAGER, as described in
Article 3 , and any other services included in Article 14 as Additional
Services, compensation shall be computed as follows:
(Insert basis of compensation, including rates and/or multiples of Direct
Personnel Expense for Principals and employees. and identify Principals and
classify employees, if required. Identify specific services to which particular
methods of compensation apply, if necessary.)
See Supplementary Conditions
 
13.4    REIMBURSABLE EXPENSES
 
13.4.1    FOR REIMBURSABLE EXPENSES, as described in Paragraph 12.2, and any
other items included in Article 14 as Reimbursable Expenses, a multiple of
(            ) times the expenses incurred by the Construction Manager and the
Construction Manager’s employees and consultants in the interest of the Project.
See Supplementary Conditions
 
13.5    ADDITIONAL PROVISIONS
 
13.5.1    IF THE BASIC SERVICES covered by this Agreement have not been
completed within (            ) months of the date hereof, through no fault of
the Construction Manager, extension of the Construction Manager’s services
beyond that time shall be compensated as provided in Subparagraphs 12.3.3 and
13.3.1. See Supplementary Conditions
 
13.5.2    Payments are due and payable (            ) days from the date of the
Construction Manager’s invoice. Amounts unpaid (            ) days after the
invoice date shall bear interest at the rate entered below, or in the absence
thereof at the legal rate prevailing from time to time at the principal place of
business of the Construction Manager.
(Insert rate of interest agreed upon.)
See Supplementary Conditions
 
(Usury laws and requirements under the Federal Truth in Lending Act. similar
state and local consumer credit laws and other regulations at the Owner’s and
Construction Manager’s principal places of business, the location of the Project
and elsewhere may affect the validity of this provision. Specific legal advice
should be obtained with respect to deletions or modifications, and also
regarding requirements such as written disclosures or waivers.)
 
13.5.3    The rates and multiples set forth for Additional Services shall be
annually adjusted in accordance with normal salary review practices of the
Construction Manager.



16



--------------------------------------------------------------------------------

 
ARTICLE 14  OTHER CONDITIONS OR SERVICES
 
(Insert descriptions of other services, identify Additional Services included
within Basic Compensation and modifications to the payment and compensation
terms included in this Agreement.)
 
See Supplementary Conditions Last Revised July 8, 1999 which amend or modify
this Agreement, form a part of the Contract Documents and are incorporated
herein by this reference as though specifically set forth in full in this
Agreement.
 
14.1    LIMITS ON INSURANCE
 
The insurance required by Article 11 shall be written for not less than the
following limits, or greater if required by law:
(Insert the specific dollar amounts for the appropriate insurance limits of
liability.)
See Supplementary Conditions
 
This Agreement entered into as of the day and year first written above.
 
OWNER
Mohegan Tribal Gaming Authority
     
CONSTRUCTION MANAGER
Perini Building Company, Inc.
By:
 
    /s/     ROLAND J. HARRIS    

--------------------------------------------------------------------------------

     
By:
 
    /s/    PETER RIZZUTO        

--------------------------------------------------------------------------------

   
Roland J. Harris
Chairman, Management Board
         
Peter Rizzuto
Sr. VP, General Manager
Eastern U.S. Division

 
The undersigned joins in the execution of this Agreement solely for the
provisions of Article 8 hereof to the extent applicable to the undersigned.
 
The Mohegan Tribe of Indians of Connecticut
 
By:
 
    /s/     ROLAND J. HARRIS

--------------------------------------------------------------------------------

   
Roland J. Harris
Chairman, Tribal Council

 



17



--------------------------------------------------------------------------------

SUPPLEMENTARY CONDITIONS TO THE AGREEMENT BETWEEN OWNER AND CONSTRUCTION MANAGER
AIA B801 CMa, 1992 EDITION
 
These Supplementary Conditions clarify or modify the Agreement in the manner
hereinafter set forth. Where any Article, Paragraph, Subparagraph or Clause of
the Agreement is modified or deleted by these Supplementary Conditions, the
unaltered provision of such Article, Paragraph, Subparagraph or Clause shall
remain in effect. Cross-reference s to any Article, Paragraph, Subparagraph or
Clause of the Agreement throughout the Agreement shall refer to such Article,
Paragraph, Subparagraph or Clause as revised by the terms of these Supplementary
Conditions.
 
GENERAL REVISIONS
 
1.
 
Each reference to “Architect” contained in AIA Form B801/CM is hereby deleted
and replaced with the words “Design Professional”.

 
2.
 
Each reference to Owner’s “approval” contained in AIA Form B801/CM is hereby
deleted and replaced with the word “acceptance”.

 
3.
 
The term “Contractor” contained in AIA Form B801/CM shall mean, as the context
requires, either “Construction Contractor”, “Design Build Contractor” or “Trade
Management Contractor”, and the term “Construction Contract” shall mean, as the
context requires, either “Construction Contract”, “Design Build Contract” or
“Trade Management Contract”.

 
ARTICLE 1
 
1.1.2    Subparagraph 1.1.2 is hereby amended in the following manner:
 
(A)    In the third line of Subparagraph 1.1.2, the following phrase is hereby
inserted after the words “AIA Document B141/Cma”: “1992”.
 
(B)    In the sixth line of Subparagraph 1.1.2, the following phrase is hereby
inserted after the word “Agreement”; “and in coordination with all services of
the Design Professional (the “Design Professional Agreement”)’.
 
1.1.3    Subparagraph 1.1.3 is hereby amended in the following manner:
 
At the end of Subparagraph 1.1.3, the following is hereby added:
 
As part of the Basic Services (Exhibit A), the Construction Manager shall
provide all resources necessary to manage, coordinate and expedite the Work (i)
currently under way at the Project site and all Work to be commenced in
conjunction with the Project; (ii) any replacement work for work damaged by fire
or other cause during construction except where the cost of such replacement
work is included within the insurance coverage for the Project; (iii) as a
result of the termination, for any cause, of a Construction Contractor: (iv)
relative to future facilities, systems and equipment: (v) required for or in
connection with the Owner’s selection and procurement or installation of
furniture, furnishings and related equipment, including without limitation
casino equipment, low voltage works, audiovisual works, sound systems, and
security works; and (vi) in the evaluation of contractual claims, irrespective
of numbers, submitted by the Construction Contractor(s). The Construction
Manager agrees that it shall make its best efforts to perform the Construction
Manager’s Basic Services in accordance with the Owner’s schedule requirements as
forth in Exhibit B attached hereto and by this reference made a part hereof (the
“Schedule”). Construction Manager will utilize its best efforts to perform the
Work in accordance with the Schedule and agrees to dedicate such personnel and
other resources as may be necessary to ensure the Work is continuously managed
and performed in a diligent, skilled and workman like manner. However,
regardless of Construction Manager’s fault or negligence to provide best
efforts, Owner shall not seek, and shall not be



18



--------------------------------------------------------------------------------

entitled to, damages of any kind from the Construction Manager as a result of
delays to the Schedule. The Construction Manager shall commence to perform the
services required for the Project and shall diligently and continuously
prosecute its Services with the services of others, including, without
limitation, the Design Professional and other consultants, being performed with
respect to the Project in accordance with the Schedule, as may be amended by the
Owner from time to time, and other scheduling requirements in this Agreement so
as not to delay the commencement, progress or completion of the whole or any
part of the services required to be performed for the Project or the Work
required to be performed pursuant to the Contracts for Construction. The
Construction Manager shall continuously monitor and update the Schedule and
shall be fully familiar with the timing, phasing and sequence of the services
required for the Project and of the other services to be performed with respect
to the Project and shall perform the services for the Project in accordance with
the requirements of the Schedule, including any revisions thereto made by the
Owner; provided, however, that the Construction Manager’s obligation to perform
the Basic Services described and/or set forth anywhere in the Agreement is
subject to the precedent obligation of the Owner to reimburse to Construction
Manager for the Construction Manager’s General Conditions costs, an estimate of
which is attached hereto as Exhibit C.
 
ARTICLE 2
 
2.1.1    Subparagraph 2.1.1 is hereby amended in the following manner:
 
(A)    In the third line of Subparagraph 2.1.1, the following phrase is hereby
inserted after the phrase “Article 14”: “and elsewhere in the Agreement”.
 
(B)    At the end of Subparagraph 2.1.1, the following is hereby added:
 
The Basic Services set forth in the Agreement shall be provided as required for
the Project. The Construction Manager shall submit to the Owner an
organizational chart indicating lines of authority for senior personnel. This
organizational chart shall be reviewed with the Owner and upon agreement shall
form part of the Contract Documents (hereafter referred to as “the Chart”)
(Exhibit D). The Construction Manager shall provide the personnel designated in
the Chart as the Construction Manager’s employees, and such other personnel as
requested, from time to time, by the Owner. The Construction Manager shall be
responsible for all wages and benefits to be paid to, or on behalf of, all
personnel provided by the Construction Manager and/or by any of its partners,
parents, subsidiaries or affiliates, at any tier. The Construction Manager
agrees and acknowledges that changes to the Chart may be made from time to time
to reflect increases or decreases in the resource requirements for the Project.
The Construction Manager may not unilaterally replace, remove or add to any
personnel assigned to the Project without first obtaining the Owner’s prior
written acceptance of such action, which acceptance shall not be unreasonably
withheld.
 
2.2.4    Subparagraph 2.2.4 is hereby amended in the following manner:
 
(A)    In the first line of Subparagraph 2.2.4, the following phrase is hereby
inserted after the words “Construction Manager”: “, in conjunction with the
Design Professional and other consultants,”
 
(B)    In the sixth line of Subparagraph 2.2.4, the following phrase is hereby
inserted after the word “on”: “proposed site use and improvements,”.
 
2.2.5    Subparagraph 2.2.5 is hereby amended in the following manner:
 
(A)    In the second line of Subparagraph 2.2.5, the words “and periodically
update a” are hereby deleted and replaced with the words “, continuously monitor
and periodically update”.
 
(B)    In the second, fourth, sixth and eighth lines of Subparagraph 2.2.5, the
following phrase is hereby inserted after the word “Design Professional’s”: “and
other consultants”.



19



--------------------------------------------------------------------------------

 
(C)    At the end of Subparagraph 2.2.5, the following is hereby added:
 
On the Project Schedule, the Construction Manager shall identify, and recommend
to the Owner, the Design Professional and other consultants, a procurement
schedule clearly indicating those items of work that require early procurement
to maintain the completion date for a part or whole of the Project. Upon the
Owner’s, the Design Professional’s and other consultants’ agreement, the
procurement schedule shall become part of the Contract Documents for the
Construction Manager, the Design Professional and other consultants. The Owner,
the Design Professional and other consultants shall thereafter be obligated to
select such materials and equipment as can be delivered in compliance with the
Project Schedule.”
 
2.2.6    Subparagraph 2.2.6 is hereby amended in the following manner:
 
(A)    In the first line of Subparagraph 2.2.6, the following phrase is hereby
inserted after the word “Design Professional”: “,and other consultants,”
 
(B)    In the sixth line of Subparagraph 2.2.6, the following phrase is hereby
inserted after the word “refinement”: “based upon data, drawings, specifications
and other documents provided by the Design Professional and other consultants”.
 
(C)    In the ninth line of Subparagraph 2.2.6, the following phrase is hereby
inserted after the words “Design Professional”: “and other consultants as
appropriate,”
 
(D)    In the eleventh line of Subparagraph 2.2.6, the following phrase is
hereby inserted after the word “Cost”: “, of any elements,”.
 
2.2.7    Subparagraph 2.2.7 is hereby amended in the following manner:
 
In the second line of Subparagraph 2.2.7, the word “and” is hereby deleted and
replaced with the phrase “, Design Professional and other consultants”.
 
2.2.11    Subparagraph 2.2.11 is hereby amended in the following manner:
 
(A)    In the sixth line of Subparagraph 2.2.11, the following phrase is hereby
inserted after the words “long lead time”: “Owner supplied items including
delivery and installation,”.
 
(B)    After the first sentence of Subparagraph 2.2.11, the following sentence
is inserted: “In the event Owner requires the Construction Manager to schedule
the delivery and installation of Owner supplied equipment, Owner shall provide
Construction Manager, in a timely manner, with all necessary information
relative to the equipment and its delivery.”
 
2.2.14    Subparagraph 2.2.14 is hereby amended in the following manner:
 
(A)    In the second, third and sixth lines of Subparagraph 2.2.14, the
following words are hereby inserted after the word “labor”: “and materials”.
 
(B)    In the fourth line of Subparagraph 2.2.14, the word “critical” is hereby
deleted and replaced with the word “all”.
 
2.2.16    Subparagraph 2.2.16 is hereby amended in the following manner:
 
In the fourth line of Subparagraph 2.2.16, the following words are hereby
inserted after the word “Design Professional’s”: “and other consultants as
appropriate,”
 
2.2.17    Subparagraph 2.2.17 is hereby amended in the following manner:
 
At the end of Subparagraph 2.2.17, the following is hereby added:
 
The Construction Manager agrees to implement the procedures described in the
(Mohegan) Tribal Employment Rights Ordinance (Exhibit E) or as otherwise
developed by the Owner so that preference be



20



--------------------------------------------------------------------------------

given in the recruiting, prequalification, negotiation and selection of all
Contractors, Subcontractors, vendors and suppliers to business entities or
persons which have been certified, by the Owner, and subsequently qualified by
the Owner, based upon the recommendation of the Construction Manager (hereafter
referred to as “Certified Entities”) in all employment categories relating the
construction of the Project.
 
2.2.18    Subparagraph 2.2.18 is hereby amended in the following manner:
 
(A)    In the fourth line of Subparagraph 2.2.18, the following phrase is hereby
inserted after the word “Design Professional”: “, shall, if requested in writing
by the Owner, submit to the Owner, for it’s review and acceptance, the proposed
bidding documents. Upon the written acceptance of the Owner, in those instances
where the Owner has requested to review and accept the bidding documents and
subsequently given acceptance thereof; and in all other instances, the
Construction Manager”.
 
(B)    At the end of Subparagraph 2.2.18, the following is hereby added:
Copies of all questions submitted by the various bidders, and responses provided
by the Design Professional with the assistance of the Construction Manager shall
be forwarded to the Owner.
 
2.2.19    Subparagraph 2.2.19 is hereby amended in the following manner:
 
In the first line of Subparagraph 2.2.19, the following phrase is hereby
inserted after the words “receive bids”: “, advise the Owner of the bids
received, privately open the bids in the presence of the Owner (as requested by
Owner), and thereafter. Nothing herein will preclude either descoping of bidders
or the use of ‘best and final’ procedures after receipt of initial bids.”
 
2.2.20    Subparagraph 2.2.20 is hereby amended in the following manner:
 
(A)    In the first line of Subparagraph 2.2.20, the words “assist the Owner in
preparing Construction Contracts and” are hereby deleted and replaced with the
word “prepare Construction Contracts to the satisfaction of the Owner and
shall”.
 
(B)    The following sentence is added at the end of Subparagraph 2.2.20: “Such
Construction Contracts shall make it clear that the Construction Manager is
acting as the Agent for the Owner, and that the Construction manager shall not
be liable to Construction Contractors for any sums not paid to Construction
Manager on behalf of the Construction Contractors.”
 
2.2.22    GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME
 
2.2.22.1    On or about October 1, 1999, when the Design Development Phase is
complete and the Design Professional has delivered Design Development Drawings
to the Construction Manager, the Construction Manager shall commence preparation
of a Guaranteed Maximum Price offer (the “GMP Offer”) to complete the balance of
the Project. The GMP Offer shall include a date of Substantial Completion upon
which the Guaranteed Maximum Price is based. Within ninety (90) days thereafter,
the Construction Manager shall deliver the GMP Offer to the Owner. The Parties
shall enter into good faith negotiations concerning the terms and conditions of
the GMP Offer.
 
2.2.22.2    The Parties acknowledge that the GMP Offer will likely (a) contain
significant changes to the terms and conditions of this Agreement, (b) result in
the restructuring of the method of procuring Construction Contractors, and (c)
result in the redrafting of many of the corollary documents, including, but not
limited to, the Construction Contracts which have previously been developed for
use on the Project.
 
2.3.2    Subparagraph 2.3.2 is hereby amended by deleting the phrase “current as
of the date of the Agreement” and adding: “ and Supplementary General Conditions
dated June 9, 1999 and attached hereto as Exhibit F.”



21



--------------------------------------------------------------------------------

 
2.3.3    Subparagraph 2.3.3 is hereby amended in the following manner:
 
(A)    In the second line of Subparagraph 2.3.3, the following words are hereby
inserted after the word “services”: “and resources”.
 
(B)    In the fifth line of Subparagraph 2.3.3, the following words are hereby
inserted after the word “Design Professional”: “and other consultants”.
 
2.3.4    Subparagraph 2.3.4 is hereby amended in the following manner:
 
(A)    In the second line of Subparagraph 2.3.4, the following phrase is hereby
inserted after the word “meetings”: “with the Owner, the Design Professional,
other consultants and Contractors”.
 
(B)    In the fifth line of Subparagraph 2.3.4, the following phrase is hereby
inserted after the word “Design Professional”: “, other consultants”.
 
2.3.5    Subparagraph 2.3.5 is hereby amended in the following manner:
 
(A)    In the ninth line of Subparagraph 2.3.5, the following phrase is hereby
inserted after the word “requirements”: “, including the supply and installation
of Owner supplied items (subject to the provisions of Subparagraph 2.2.11),”.
 
(B)    In the eleventh line of Subparagraph 2.3.5, the following phrase is
hereby inserted after the word “schedule”: “, at a maximum of once monthly, and
as requested by the Owner,”
 
2.3.7    Subparagraph 2.3.7 is hereby amended in the following manner:
 
In the second line of Subparagraph 2.3.7, the following words are hereby
inserted after the word “Contractors”: “in accordance with the Contract
Documents applicable to each”.
 
2.3.8    Subparagraph 2.3.8 is hereby amended in the following manner:
 
(A)    In the first line of Subparagraph 2.3.8, the following phrase is hereby
inserted after the word “Manager”: “, together with the Owner,”
 
(B)    At the end of Subparagraph 2.3.8, the following words are hereby added:
 
The Construction Manager shall develop and implement, and subject to the Owner’s
acceptance, a cost-control system. The cost control system shall, at a minimum,
be such that the Owner (i) can make timely decisions on whether or not to
proceed with change work, (ii) can obtain the anticipated final construction
cost of the Project to make decisions thereon and (iii) show a change in period
of committed and/or anticipated construction cost. The Construction Manager
shall furnish a detailed cost report, based upon the approved cost control
system, to the Owner at a minimum of one report per month, or as otherwise
requested by the Owner in writing.
 
2.3.11    Subparagraph 2.3.11 is hereby amended in the following manner:
 
(A)    In the first line of Subparagraph 2.3.11, the following phrase is hereby
inserted after the word “Manager”: “, together with the Owner,”.
 
2.3.11.4    Subparagraph 2.3.11.4 is hereby amended in the following manner:
 
(A)    In the first line of Subparagraph 2.3.11.4, the word “not” is hereby
deleted in its entirety.
 
(B)    In the third line of Subparagraph 2.3.11.4, the words “exhaustive or
continuous” are deleted, and the word “reasonable” inserted, and the word
“off-site” is added after the word “on-site”.



22



--------------------------------------------------------------------------------

 
(C)    In the sixth line the word “or” is inserted after the word “procedures”.
 
(D)    At the end of the first sentence the following words are deleted: “or (4)
ascertained how or for what purpose the Contractor has used money previously
paid on account of the Contract Sum”
 
2.3.13    Subparagraph 2.3.13 is hereby amended in the following manner:
 
In the eleventh line of Subparagraph 2.3.13, the following phrase is hereby
inserted after the phrase “Design Professional,”: “and after notification to the
Owner,”.
 
2.3.16    Subparagraph 2.3.16 is hereby amended in the following manner:
 
At the end of Subparagraph 2.3.16 the following is hereby added:
 
The Construction Manager shall forward copies of the requests for
interpretations of the meaning and intent of the Drawings and Specifications,
and responses thereto, to the Owner for its records and action, if necessary.
 
2.3.17    Subparagraph 2.3.17 is hereby amended in the following manner:
 
In the third line of Subparagraph 2.3.17, the following phrase is hereby
inserted after the word “Owner”: “within ten days of receipt of requests for
change, or Contractors’ proposals”.
 
In the fourth line of Subparagraph 2.3.17, the following phrase is hereby
inserted after the word “prepare”: “and execute as agent of the Owner”.
 
2.3.18    Subparagraph 2.3.18 is hereby amended in the following manner:
 
In the first line of Subparagraph 2.3.18, the following words are hereby
inserted after the word “assist”: “the Owner and”.
 
2.3.20    Subparagraph 2.3.20 is hereby amended in the following manner:
 
In the first and ninth lines of Subparagraph 2.3.20, the following phrase is
hereby inserted after the word “Design Professional”: “, and other consultants
as applicable,”.
 
2.3.21    Subparagraph 2.3.21 is hereby amended in the following manner:
 
In the third line of Subparagraph 2.3.21, the words “progress reports
percentages of completion” are hereby deleted and replaced with the words
“reports detailing, at a minimum, (i) the current status of the Project as it
relates to the approved Project schedule, (ii) a look-ahead at the work to be
progressed in the forth-coming month, (iii) actions to be taken where the work
of contractors is failing to meet the approved Project schedule, (iv) the
impact, if any, of change(s) issued during the previous month and actions needed
to maintain the agreed to end date, (v) a listing of the requests for
interpretations outstanding and the period they have been outstanding, (vi) bids
to be issued during the forth-coming month, (vii) bids received and being
analyzed, including their current status, (viii) Contract status on Contracts
issued or where the Owner has approved the award of the work, (ix) a cost report
indicating the current anticipated completion cost, (x) major reasons for
movement of cost during the previous month, (xi) items of change awaiting Owner
decision, (xii) contractual claim status log, (xiii) change order status log,
(xiv) Contracts closed out, (xv) Value of construction, and related work, paid
for by the Owner as it relates to the approved cash flow forecast and the
movement during the previous month. Such reports are to be submitted to the
Owner at a minimum of monthly, or as otherwise requested, in writing, by the
Owner. The actual format and the manner of providing the progress report(s)
shall be subject to the acceptance of the Owner.”



23



--------------------------------------------------------------------------------

 
2.3.23    Subparagraph 2.3.23 is hereby amended in the following manner:
 
(A)    In the first line of Subparagraph 2.3.23, the following phrase is hereby
inserted after the word “shall”: “coordinate with the necessary Consultants,
contractors, etc. and”.
 
(B)    In the third line of Subparagraph 2.3.23, the following phrase is hereby
added after the word “equipment”: “including such items as furniture,
furnishings and related equipment, including, without limitation, casino
equipment, low voltage audiovisual works, sound systems, and security works
works, chandeliers, light sconces, etc.”.
 
(C)    The following sentence is added to the end of Subparagraph 2.3.23: “The
delivery, storage, protection and security of Owner purchased materials, systems
and equipment referenced above will be provided by a third party and the cost is
not included in the Construction Manager’s General Conditions Budget.”
 
2.3.28    Subparagraph 2.3.28 is hereby amended in the following manner:
 
In the fourth and fifth lines, the words “Owner, Construction Manager, Design
Professional and Contractors” are hereby deleted and replaced with the words
“Owner and the Construction Manager”.
 
2.3.29    New Subparagraph 2.3.29 is hereby added as follows:
 
“By performing the services contemplated by this Agreement, Construction Manager
does not assume any of the responsibilities of any of the Construction
Contractors or Design-Build Contractors, nor of the Design Professional, the
Developer, the Owner or any of the Owner’s other contractors and/or consultants.
No review, consultation, advice, recommendation, coordination, analysis,
assistance or other form of participation in the Project, whatever form that may
be, is intended to, nor shall it be construed to, relieve any of the
Construction Contractors or Design-Build Contractors, the Design Professional,
the Developer, the Owner or any of the Owner’s other contractors and/or
consultants of its and/or their respective professional and/or contractual
obligations. The failure of any Construction Contractor or Design-Build
Contractor, the Design Professional, the Developer, the Owner or any of the
Owner’s other contractors and/or consultants to perform in accordance with its
and/or their respective professional and/or contractual obligations shall not be
considered a breach of this Agreement or malfeasance by Construction Manager.”
 
ARTICLE 3
 
Article 3 is deleted in its entirety and replaced by the following language:
 
The Construction Manager shall perform all services as Basic Services, subject
to the obligation of the Owner to compensate the Construction Manager (and
adjust that compensation as appropriate), as provided in Article 13.2.1.
 
ARTICLE 4
 
4.2    Paragraph 4.2 is hereby amended in the following manner:
 
(A)    In the second line, the word “Project” is replaced by the word “Work”.
 
(B)    In the fourth line of Paragraph 4.2, the following phrase is inserted
after the word “costs”: “(presented in a manner and format as may be determined
by Owner so as to protect Owner’s confidentiality relative to other project
professional fees)”
 
4.3    Paragraph 4.3 is hereby amended by adding the following phrase after the
word “Manager” in the first line: “(which request may only be made if there is a
material and substantial change in the scope of the Project)”; and by adding the
following sentence at the end of Paragraph 4.3: “Prior to the execution of this
Agreement, Owner has provided to the Construction Manager evidence that
financial arrangements have been made to fulfill Owner’s responsibilities under
this Agreement, receipt of which is acknowledged by the Construction Manager.”



24



--------------------------------------------------------------------------------

 
4.4    Paragraph 4.4 is hereby deleted in its entirety and replaced as follows:
 
The Construction Manager hereby acknowledges and agrees that the Owner has
engaged a Developer, with the exclusive right and obligation to provide
development services in respect of the design, construction, equipping and
opening of the Project, and that the Owner has delegated to the Developer its
responsibilities under the Construction Management Agreement, architectural and
other agreements with development professionals in order to allow the Developer
to supervise, direct and administer the duties, activities and functions of the
Design Professional and the Construction Manager. Such responsibilities refer,
in part to the programming (including concept development), design and
construction of the Project. The Developer shall have full power, and complete
authority, to supervise the Project on behalf of the Owner in connection with
the Agreement in all matters related to the performance of the Work. The
Developer shall advise the Owner when interpreting and deciding matters
concerning the performance of the Construction Manager and/or requirements of
the Contract Documents. The Construction Manager shall fully cooperate with the
Developer in its performance of the Work. Notwithstanding the foregoing, or
anything contained herein to the contrary, the Developer’s review and
supervision of the Work, shall not, in any way, relieve the Construction Manager
of any of its obligations set forth herein, including, without limitation, its
full responsibility for the performance of the Work in a manner that is
consistent with the Contract Documents. The Construction Manager hereby
acknowledges and agrees, and shall cause each contractor and entity approved of
by the Owner to acknowledge and agree, that (a) the performance of any of the
foregoing services by the Developer shall not serve as the basis for a claim or
for a defense to any claim or counterclaim of the Owner against the Construction
Manager, any contractor and entity approved of by the Owner and (b)
notwithstanding the engagement of the Developer, changes to the Work and
amendments to the Contract Documents shall only become effective pursuant to the
terms of the Contract Documents related thereto regardless of any usage of
trade, course of dealing or performance, understanding or agreement purporting
to modify, vary, explain or supplement the provisions of the Contract Documents,
unless the same is effected in writing by the Owner or the Construction Manager
as agent of the Owner pursuant to Subparagraph 2.3.17 of this Agreement.
 
4.5    Paragraph 4.5 is hereby amended in the following manner:
 
(A)    In the second line of Paragraph 4.5, the words “edition of and Design
Professional” are hereby deleted and replaced with the words “Design
Professional Agreement.”.
 
(B)    The second sentence is amended by inserting the word “nonpayment” after
the word “The”, by inserting the words “and any amendments thereto” after the
word “Design Professional”, and by deleting the phrase: “and shall not be
modified without consent of the Construction Manager, which consent shall not be
unreasonably withheld.”.
 
4.7    Paragraph 4.7 is hereby amended in the following manner:
 
(A)    In the first line of Paragraph 4.7, the phrase “, accounting” is hereby
deleted in its entirety.
 
(B)    The phrase “If the Owner deems necessary” is inserted at the beginning of
the first sentence.
 
(C)    In the second line of Paragraph 4.7, the following words are hereby
inserted after the word “services”: “in connection with the Contracts”.
 
(D)    The word “Construction” is added before the word “Contractors” in the
fourth and sixth lines.
 
4.9    Paragraph 4.9 is hereby amended in the following manner:
 
In the fourth line of Paragraph 4.9, the following words are hereby inserted
after the word “thereof”: “unless the Construction Manager has information to
the contrary as to the accuracy or completeness of this information”.
 
4.11    Paragraph 4.11 is hereby amended in the following manner:
 
(A)    In the fourth line of Paragraph 4.11, the following words are hereby
inserted after the word “which”: “are or”.



25



--------------------------------------------------------------------------------

 
(B)    The phrase “be subject to the same obligations and to have the same
rights as the Contractor” is deleted from the end of the last sentence of
Paragraph 4.11 and replaced with the following words: “not impact the
Construction Manager’s responsibilities under this Agreement”.
 
4.13    New Subparagraph 4.13 is added as follows:
 
Owner shall furnish for the site of the Project all necessary surveys describing
the physical characteristics, soil reports and subsurface investigations, legal
limitations, utility locations and a legal description. Owner shall hold
Construction Manager harmless from any and all liability associated with
hazardous or contaminated materials encountered on the site (and not brought to
the site by Construction Manager). Owner is responsible for the handling of all
archeological sites and will keep Construction Manager informed concerning the
restrictions imposed by same.
 
ARTICLE 5
 
5.1.2    Subparagraph 5.1.2 is hereby amended in the following manner:
 
(A)    In the second line of Subparagraph 5.1.2, the word “current” is hereby
deleted and replaced with the word “applicable”.
 
(B)    In the fifth line of Subparagraph 5.1.2, the words “In addition during
Construction” are hereby deleted and replaced with the words “In addition a
contingency in an amount, approved by the Owner, is to be included.”
 
(C)    In the tenth line of Subparagraph 5.1.2, the following words are hereby
inserted after the word “and”: “of the”.
 
(D)    In the eleventh line of Subparagraph 5.1.2, the following phrase is
hereby inserted after the word “consultants”: “approved in advance by the Owner,
in writing”
 
5.1.3    Subparagraph 5.1.3 is hereby amended in the following manner:
 
The last sentence of Subparagraph 5.1.3 is hereby deleted in its entirety
 
5.2.2    Subparagraph 5.2.2 is hereby deleted in its entirety and replaced as
follows:
 
Construction Manager acknowledges that Owner has set the fixed limit of
Construction Cost for the Project at the following amount: $ 666,741,500.00.
Construction Manager will assert best efforts to assist Owner in controlling
Construction Costs to ensure that the fixed limit is not exceeded; provided,
however, that it is understood and agreed that Construction Manager shall not be
responsible to Owner in the event such fixed limit is exceeded.
 
All parties including the Owner, the Design Professional and other consultants
and Contractors shall acknowledge their respective obligations to perform in
accordance with the fixed limit of Construction Cost.
 
5.2.3    Subparagraph 5.2.3 is hereby deleted in its entirety.
 
5.2.4    Subparagraph 5.2.4 is amended by deleting the phrase: “(adjusted as
provided in Subparagraph 5.2.3)”.
 
ARTICLE 6
 
6.1    Paragraph 6.1 is hereby deleted in its entirety.
 
6.2    Paragraph 6.2 is hereby deleted in its entirety.



26



--------------------------------------------------------------------------------

 
ARTICLE 7
 
7.1    Paragraph 7.1 is hereby deleted in its entirety, and replaced as follows:
 
The Construction Manager acknowledges that the preparation of all drawings,
specifications and other documents or instruments of service prepared by, made,
conceived or written by the Design Professional or the Construction Manager
solely and uniquely on this Project under the Design Professional Agreement or
the Agreement are produced as “work for hire”, and all such items shall be the
property of the Owner at all times during the Term of this Agreement and
thereafter.
 
ARTICLE 8
 
Article 8 is hereby deleted in its entirety and replaced as follows:
 
8.1    The Owner and the Mohegan Tribe of Indians of Connecticut (“Tribe”) shall
comply with the following covenants until any and all disputes, claims, and/or
causes of action arising under the Agreement (“Dispute”) have been resolved and
all sums payable to the Construction Manager under the Agreement have been paid:
 
(a)    The Owner shall conduct all gaming activities of the Tribe and shall
operate the Project and/or the existing Mohegan Sun Casino as a Casino and
related resort.
 
(b)    The Tribe shall take no action, which would cause the Owner to breach any
of the covenants contained in this Article including, but not limited to, the
covenants contained in paragraph 8.1 (a).
 
(c)    The Owner and the Tribe shall refrain from asserting that the provisions
of this Article are not valid, binding and legally enforceable against the Owner
and the Tribe, and shall reaffirm in writing upon request the valid, binding and
enforceable nature of the provisions of this Article.
 
(d)    The Owner and the Tribe shall do all things necessary to maintain the
existence of the Tribe as a federally recognized Indian Tribe under 25 C.F.R.
Part 83 and as an Indian Tribal Government pursuant to Section 7701 (a) (40) (A)
and 7871 (a) of the Internal Revenue Code, Title 26 U.S.C.
 
(e)    The Tribe shall continuously maintain the existence of the Owner as a
governmental instrumentality of the Tribe.
 
(f)    The Owner and the Tribe represent that the Owner currently owns the
Project and the existing Mohegan Sun Casino including, but not limited to, the
undistributed and/or future revenues of the Project and/or the existing Mohegan
Sun Casino (subject to the rights of the Bank of America National Trust and
Savings Association, as Administrative Agent, and the holders of any other
secured debt, whether now existing or hereafter created). The Owner and the
Tribe shall not transfer any of that ownership interest to any other
corporation, person or business entity (except for transfers to secure
indebtedness of the Owner, except for the sale or other disposition of obsolete
assets or assets no longer used in the operation of the Owner’s business, and
except for other transfers, including distributions to the Tribe, in the
ordinary course of the operation of the Owner’s business), unless such
corporation, person or other business entity first executes a written guaranty,
in a form satisfactory to the Construction Manager, wherein the corporation,
person or other business entity guarantees and assumes the obligations of the
Owner under this Agreement, including, but not limited to, the security
obligations arising under Paragraph 8.3 (c). Regardless, a transfer of any
ownership interest in the Project or in the existing Mohegan Sun Casino to any
other corporation, person or business entity will not relieve the Owner of its
responsibilities under this Agreement nor the Tribe of its responsibilities
under Article 8.
 
(g)    Neither the Tribe nor the Owner shall adopt, enact, promulgate or
otherwise place into effect any Tribal Law which impairs or interferes, or could
impair or interfere, in any manner, with any right or remedy of the Construction
Manager under this Agreement (it being understood and agreed that any such



27



--------------------------------------------------------------------------------

Tribal Law which is adopted, enacted, promulgated or otherwise placed into
effect without the written consent of the Construction Manager shall, with
respect to the rights and remedies and the obligations of the Construction
Manager thereunder, be void and of no effect).
 
(h)    The Tribe will not enact any bankruptcy or similar law for the relief of
debtors that would impair, limit, restrict, delay or otherwise materially
adversely effect any of the rights and remedies of the Construction Manager
under this Agreement.
 
(i)    The Tribe will not nor will it permit the Owner or any of the Tribe’s
representatives, political sub units, agencies, instrumentalities, or councils,
to exercise any power of eminent domain over the existing Mohegan Sun Casino
and/or the Project. Except as required by State or Federal Law, the Tribe will
not enact any statute, law, ordinance or rule that would have a material adverse
effect upon the rights of the Construction Manager under this Agreement.
 
(j)    The Tribe agrees that, upon any payment or distribution of assets upon
any liquidation, dissolution, winding up, reorganization, assignment for the
benefit of creditors, marshaling of assets or any bankruptcy, insolvency or
similar proceedings of or with respect to the Owner, the Construction Manager
shall be entitled to receive payment in full of all obligations under this
Agreement before any payment or distribution (except for administrative costs or
other allowable claims) is made to the Tribe.
 
(k)    The Tribe agrees that any action taken in violation of Paragraph 8.1
shall be deemed in contravention of Article XIV (entitled “Non-Impairment of
Contracts”) of the Constitution.
 
8.2     (a)    The Owner and the Tribe hereby expressly, unequivocally and
irrevocably waive the sovereign and/or tribal immunity of the Owner from
unconsented suit for the limited purpose of permitting the commencement,
maintenance, and enforcement of any action against the Owner by the Construction
Manager for any Dispute.
 
(b)    The Tribe hereby expressly, unequivocally and irrevocably waives the
sovereign and/or tribal immunity of the Tribe from unconsented suit for the
limited purpose of permitting the commencement, maintenance and enforcement of
any action against the Tribe by the Construction Manager for any breach of the
covenants of the Tribe set forth in paragraph 8.1 and the representation of the
Tribe set forth in paragraph 8.2(d), it being expressly understood that (1) the
waivers and consents contained in this paragraph 8.2 (b) are not limited to
actions, against the Owner, (2) any actions described in this paragraph 8.2 (b)
may be brought against the Tribe, (3) the Construction’s Manager’s damages shall
be limited to direct damages to the Construction Manager as a result of the
Tribe’s breach of the covenants and/or representation as aforesaid and may
include all amounts due the Construction Manager from the Owner under the
Agreement and (4) any recovery upon any judgment resulting from any such action
may be had against the assets and revenues of the Tribe. Except as specifically
provided in this Article, neither the Tribe nor any director, officer or office
holder, employee, agent, representative or member of the Owner or the Tribe, as
such, shall have any liability for any obligations of the Owner under this
Agreement.
 
(c)    Subject to the provisions of this Article, the Owner and the Tribe hereby
consent to the jurisdiction of any State or Federal Court of competent
jurisdiction of the State of Connecticut or as more fully described herein.
Service of Process shall be effected by delivery, in hand or by registered
United States mail, to the Owner’s and/or the Tribe’s Chairman or Vice-Chairman
at the address set forth in Paragraph 14.6.1.
 
(d)    As a material inducement for the Construction Manager to enter into this
Agreement, the Owner and the Tribe represent that they have obtained any and all
resolutions, approvals or other actions of the governing bodies of the Owner and
the Tribe which may be required to support or authorize the execution of this
Agreement including, but not limited to, a waiver of sovereign and/or tribal
immunity by the Owner, a ratification of this Agreement by the Owner, a waiver
of sovereign and/or tribal immunity by the Tribe and an adoption and
ratification by the Tribe of the provisions of Article 8. Copies of any such
resolutions shall be supplied to the Construction Manager upon request and, in
any event, copies of the Owner’s ratification



28



--------------------------------------------------------------------------------

of this Agreement along with the Tribe’s adoption and ratification of the
provisions of Article 8 shall be supplied to the Construction Manager prior to
the execution of the Agreement.
 
(e)    The Owner and the Tribe further expressly and unequivocally waive any
right that they may have to claim that the Mohegan Tribe Gaming Disputes Court
or any other Tribal Court has jurisdiction over any Dispute. In addition the
Construction Manager shall not be required to exhaust any remedies it may have
had in any Tribal Court before exercising its rights under this Article.
 
(f)    This limited waiver of sovereign immunity shall apply to any action
instituted by the Construction Manager against the Owner and/or the Tribe for
money damages, injunctive relief or declaratory relief.
 
8.3    (a)    Litigation in a State or Federal Court of competent jurisdiction
located in the State of Connecticut shall be the only remedy available to either
Party and to the Tribe to resolve any and all Disputes. Accordingly, neither the
Parties nor the Tribe shall have the right to demand arbitration for any
Dispute. Provided, however, if no State or Federal Court located within the
State of Connecticut will exercise jurisdiction over a particular Dispute, that
Dispute will be settled by arbitration in New London County, Connecticut, in
accordance with the Construction Industry Arbitration Rules of the American
Arbitration Association, and any award rendered by the arbitrator or arbitrators
shall be final, and judgment may be entered upon it in accordance with
applicable law in any State or Federal Court having jurisdiction thereof.
 
(b)    In any such litigation or arbitration, the prevailing Party (including
the Tribe in any action under this Article 8) shall be entitled to recover its
attorney’s fees and other costs of litigation from the non-prevailing Party,
including, the attorney’s fees and costs incurred in any appeals.
 
(c)    In conjunction with the provisions of this Article, the Construction
Manager may encumber or seek satisfaction of judgment from the undistributed
and/or the future revenues of the Project and/or the existing Mohegan Sun
Casino. The Owner and the Tribe expressly agree that these revenues may be
subject to levy, attachment and/or execution under Connecticut law to satisfy
any judgment obtained or to be obtained against the Owner and/or the Tribe.
Except for claims against the Tribe arising under paragraph 8.2(b) of this
Article, the Construction Manager agrees that it will not encumber or seek
satisfaction of judgment from any assets of the Tribe.
 
8.4    Except as provided under Articles 12 and 13 and notwithstanding anything
else in the Agreement to the contrary, the Construction Manager, the Owner and
the Tribe shall not be liable to each other for any indirect, incidental and/or
consequential damages arising out of the performance and/or the non-performance
of this Agreement including, but not limited to, the loss of any gaming, hotel,
rental, Convention Center and/or Arena revenues related to any delay to the
Project. Notwithstanding anything else in the Agreement to the contrary, the
Construction Manager’s liability for any damages resulting from Construction
Manager’s malfeasance in the performance of this Agreement which are not covered
by insurance shall not exceed an aggregate amount equal to the amount of the
Construction Manager’s Fee, as defined in Article 13 of this Agreement, paid or
due and payable to the Construction Manager under this Agreement.
 
ARTICLE 9
 
9.2    Paragraph 9.2 is hereby amended in its entirety as follows:
 
If the Project is suspended by the Owner in writing to the Construction Manager
for more than 30 consecutive days, the Construction Manager shall be compensated
for services performed prior to notice of such suspension and during the
suspension period; provided, however, such suspension is not as a result of the
actions or in-actions of the Construction Manager, and provided further that the
Construction Manager is in compliance with the Contract Documents.
 
9.3    Paragraph 9.3 is hereby amended in the following manner:
 
In the third line of Paragraph 9.3, the phrase “, in the event giving written
notice” is hereby deleted in its entirety.



29



--------------------------------------------------------------------------------

 
9.5    Paragraph 9.5 is hereby amended in the following manner: In the eighth
line of Paragraph 9.5, the following phrase is hereby inserted after the phrase
“services,”: “in accordance with this Paragraph 9.5,”.
 
9.7    Paragraph 9.7 is hereby amended by inserting the following phrase after
the word “termination” in the second line: “other than those expenses that are
not reimbursable pursuant to Paragraph 12.2”.
 
ARTICLE 10
 
10.1    Paragraph 10.1 is hereby amended by deleting the phrase” place where the
Project is located”, and inserting the following language: “State of
Connecticut.”
 
10.3 Paragraph 10.3 is deleted in its entirety.
 
10.5    Paragraph 10.5 is hereby amended in the following manner:
 
In the seventh line of Paragraph 10.5, the following is hereby inserted after
the word “other”: “provided however, the Construction Manager hereby consents to
the Owner’s assignment of this Agreement to any lender(s). As such, the
Construction Manager shall execute any documentation reasonably required by any
lender(s) in connection with any such assignment to a lender. In such an event
the Construction Manager agrees and acknowledges that such lender(s) shall be a
successor to the Owner under the Agreement, provided only that all payments due
the Construction Manager under this Agreement are current and such lender(s)
continue to make all payments due to the Construction Manager hereunder. Any
such lender(s) shall succeed to the rights and obligations of the Owner
hereunder.”.
 
10.6    Paragraph 10.6 is hereby amended in the following manner:
 
At the end of Paragraph 10.6 the following is hereby added:
 
No term, condition, usage of trade, course of dealing or performance,
understanding or agreement purporting to modify, vary, explain or supplement the
provisions of this Agreement shall be effective or binding upon the parties
unless same is hereafter effected in writing.
 
10.9    Paragraph 10.9 is hereby added as follows:
 
Notwithstanding anything to the contrary contained elsewhere in the Agreement,
the Construction Manager agrees to comply with all other requirements of the
Administrative Agent (as hereinafter defined) and the Owner’s title insurer for
the making of any payments due under the Agreement (including all progress
payments, retainage or the final payment). The Construction Manager hereby
waives all claims against the Owner except for interest provided in Subparagraph
13.5.2, if any, due to any delay in the making of any payments under this
Agreement on account of the failure of the Administrative Agent to timely
process progress payments, retainage or the final payment. The Construction
Manager further agrees to execute such consents to assignments, and other
documents, as are requested by the Owner, from time to time, in connection with
the Owner’s current financing or any other form of financing that the Owner
obtains, or attempts to obtain, in order to use any or all of the proceeds
thereof in connection with the Project (the “Project Financing”). Further, the
Construction Manager agrees to: (a) provide information to the Construction
Consultant for the Administrative Agent as requested in preparation of monthly
Construction Progress Reports; (b) certify as required that the improvements
constructed as of the date of each Construction Project Report conforms to the
Construction Documents in all material respects; and (c) certify as required by
such Construction Consultant for the Administrative Agent as true and correct
the then current construction plans. In addition, in the event that the Owner
obtains Project Financing and it becomes necessary in connection therewith to
suspend the Work to satisfy the requirements of the Administrative Agent, and/or
any future lenders, and effectuate such Project Financing, the Construction
Manager shall cooperate by stopping the Work, as necessary, and by providing the
waivers, releases, subordinations and other documents required by the Owner from
the Construction Manager, and from all consultants and contractors, at any tier,
and subsequently recommencing the Work.



30



--------------------------------------------------------------------------------

 
10.10    Paragraph 10.10 is hereby added as follows:
 
In addition to any other requirements of the Agreement, as a condition precedent
to the Owner’s obligation to make progress payments to the Construction Manager
as provided in Articles 12 and 13 of this Agreement, it is expressly agreed that
the Construction Manager shall deliver the following documentation to the Owner:
(a) as a part of the first payment application from the Construction Manager,
the Individual Subordination of Mechanic’s Lien as to Lien of Mortgage from the
Construction Manager and from any consultant and contractor, at any tier, who
furnished services o the Construction Manager in connection with the
Construction Manager’s Work on the Project at any time on or prior to March 3,
1999, and an Individual Subordination of Mechanic’s as to Lien of Mortgage from
any first tier consultant and contractor, who furnished services to Construction
Manager in connection with Construction Manager’s Work on the Project, at any
time during the applicable payment period, in the form attached hereto and made
a part hereof as Exhibit G; (b) as a part of each progress payment application,
the Individual Conditional Waiver of Mechanic’s Lien from the Construction
Manager and an Individual Conditional Waiver of Mechanic’s Lien from any first
tier consultant and contractor,, who furnished services to the Construction
Manager in connection with the Construction Manager’s Work on the Project, at
any time during the applicable payment period, in the form attached hereto and
made part hereof as Exhibit H; and (c) within seven (7) days of the Owner’s
request for same, a current list of all consultants and contractors, at any
tier, who furnished services to the Construction Manager in connection with the
Construction Manager’s Work on the Project at any time. Submission by the
Construction Manager of its payment application shall constitute a
representation by the Construction Manager that it has obtained such lien
waivers from each of its consultants and contractors at any tier.
 
10.11    Paragraph 10.11 is hereby added as follows:
 
In addition to any other requirements of the Agreement, as a condition precedent
to the obligation to make final payment to the Construction Manager for services
performed under this Agreement, it is expressly agreed that the Construction
Manager shall furnish to the Owner an Individual Waiver of Mechanic’s Lien from
the Construction Manager and an Individual Waiver of Mechanic’s Lien from any
consultant and contractor, at any tier, who furnished services to the
Construction Manager in connection with the Construction Manager’s Work on the
Project, at any time, in the form attached hereto and made part hereof as
Exhibit I.
 
10.12    Paragraph 10.12 is hereby added as follows:
 
In addition to any other requirements of the Agreement, as a condition precedent
to the Construction Manager’s release of any progress payments to the Contractor
it is expressly agreed that the Construction Manager shall obtain from the
Contractor and deliver to the Owner the following documentation: (a) as a part
of the first payment application from any Contractor, the Individual
Subordination of Mechanic’s Lien as to Lien of Mortgage from the Contractor and
from any consultant and contractor, at any tier, who furnished services to the
Contractor in connection with the Contractor’s Work on the Project at any time
on or prior to March 3, 1999, and an Individual Subordination of Mechanic’s as
to Lien of Mortgage from any first tier consultant and contractor, who furnished
services in connection with the Project, at any time during the applicable
payment period, in the form attached hereto and made a part hereof as Exhibit G;
(b) as a part of each progress payment application, the Individual Conditional
Waiver of Mechanic’s Lien from the Contractor and an Individual Conditional
Waiver of Mechanic’s Lien from any first tier consultant and contractor, who
furnished services in connection with the Project, at any time during the
applicable payment period, in the form attached hereto and made part hereof as
Exhibit H; and (c) within seven (7) days of the Owner’s request for same, a
current list of all consultants and contractors, at any tier, who furnished
services for the Project at any time.
 
10.13    Paragraph 10.13 is hereby added as follows:
 
In addition to any other requirements of the Agreement, as a condition precedent
to the obligation to make final payment to the Contractor for services performed
under this Agreement, it is expressly agreed



31



--------------------------------------------------------------------------------

that the Construction Manager shall obtain from the Contractor and furnish to
the Owner an Individual Waiver of Mechanic’s Lien from the Contractor and an
Individual Waiver of Mechanic’s Lien from any consultant and contractor, at any
tier, that Construction Manager is aware of, who furnished services in
connection with the Project, at any time, in the form attached hereto and made
part hereof as Exhibit I.
 
10.14    Paragraph 10.14 is hereby added as follows:
 
Construction Manager shall comply with the requirements of the Owner so the
Construction Manager’s Work on the Project will be exempt from Connecticut Sales
Tax as set forth in the Sales Tax Exemption Certificate attached hereto as
Exhibit P.
 
10.15    Paragraph 10.15 is hereby added as follows:
 
The Construction Manager hereby acknowledges, agrees, and represents, in
connection with the Work, that the term “Laws” as applies to all codes, laws,
ordinances, rules and regulations, as may be amended from time to time,
affecting the environment, public health and safety, gaming operations, the real
property comprising the Project site, fire safety and traffic requirements which
would be applied to the Project shall include existing Tribal (, a copy of which
has been delivered by the Owner to the Construction Manager), Connecticut or
Federal statutes or regulations.
 
10.16    Paragraph 10.16 is hereby added as follows:
 
The real property comprising the Project site where the Work will be performed
is more particularly described in Exhibit J, attached hereto and made part
hereof this reference. The Owner possesses a leasehold Interest in such real
property.
 
ARTICLE 11
 
Article 11 is hereby deleted in its entirety and replace with the following
language:
 
11.1    It is understood and agreed that Owner shall provide an Owner Controlled
Insurance Program (the “OCIP”) substantially in the form of the attached Exhibit
K. Construction Manager agrees to comply with the terms and conditions of the
OCIP. Except for Professional Liability Insurance, which the Owner shall procure
and maintain as specified in Article 3 of the OCIP, the Owner may, in its sole
discretion, without any obligation to do so, elect not to furnish all or any
portion of the insurance coverage specified in the OCIP. In the event that the
Owner provides written notice to the Construction Manager that the Owner shall
not furnish one or more of the categories of the insurance coverages described
in the OCIP, the Construction Manager shall, in accordance with the terms of
such written notice, within thirty (30) days of its receipt of such notice from
the Owner, obtain, in accordance with the Owner’s notice, insurance coverage for
all operations and Work performed at or emanating directly from the Project Site
(“Alternative Insurance”). The Construction Manager shall maintain the
Alternative Insurance in accordance with the Owner’s notice.
 
11.2    In the event that the Owner requires the Construction Manager to provide
Alternative Insurance, the Owner and the Construction Manager shall execute a
Change Order for the actual cost to furnish such insurance. The Construction
Manager shall submit evidence of the cost of the Alternative Insurance in a form
acceptable to the Owner.
 
11.3    The Alternative Insurance secured by the Construction Manager pursuant
to the Owner’s notice provided under subparagraph 11.1 shall be in policies
subject to the Owner’s approval as to form, content, limits of liability, cost
and issuing company.
 
11.4    The Owner’s election not to furnish all, or any portion(s) of, the
insurance coverage specified in the OCIP may apply to the Construction Manager,
any contractor or consultant to the Construction Manager, at any



32



--------------------------------------------------------------------------------

tier, or to any or all of the Contractors, Subcontractors or sub-subcontractors.
Furthermore, upon such election, the Owner shall no longer be obligated to
furnish the portion(s) of insurance specified in the OCIP which is affected
thereby.
 
ARTICLE 12
 
12.1.1    Subparagraph 12.1.1 is hereby amended in the following manner:
 
(A)    In the third line of Subparagraph 12.1.1 the following words are hereby
inserted after the word “Project”: “both on-site and off-site”.
 
(B)    The following language is inserted at the end of Subparagraph 12.1.1:
“The Construction Manager shall propose an employee package to the Owner, in
writing, for each employee. Each such package shall set forth all Direct
Personnel Expenses which would need to be paid by the Owner for the Construction
Manager to engage such employee for the Project. The Owner shall notify the
Construction Manager of its acceptance, or otherwise, of each such package
within fifteen (15) days of receipt of same, or be deemed accepted.”
 
12.2    Article 12.2 is hereby deleted in its entirety and replaced as follows:
 
REIMBURSABLE EXPENSES:    Reimbursable Expenses are in addition to compensation
for Basic and Additional Services and include expenses necessarily incurred by
the Construction Manager in the proper performance of the Work. Reimbursable
expenses shall not include:
 
(a)    Salaries and other compensation of the officers of the Construction
Manager stationed at the Construction Manager’s principal office or other
divisional or subsidiary offices other than those set forth on Exhibit L.
 
(b)    Expenses of the Construction Manager’s principal office and other
divisional or subsidiary offices other than those set forth on Exhibit L.
 
(c)    Overhead and general expenses, except as may be expressly included in
Exhibit L.
 
(d)    The Construction Manager’s capital expenses, including interest on the
Construction Manager’s capital employed for the Work.
 
12.3.1    Subparagraph 12.3.1 is hereby deleted in its entirety.
 
12.3.2    Subparagraph 12.3.2 is hereby deleted in its entirety.
 
12.3.3    The reference to “Subparagraph 13.3.1” at the end of Subparagraph
12.3.3 is hereby changed to “Subparagraph 13.2.1”.
 
12.3.4    Subparagraph 12.3.4 is hereby deleted in its entirety.
 
12.4    Paragraph 12.4 is hereby deleted in its entirety.
 
12.6.1    Subparagraph 12.6.1 is hereby amended in the following manner:
 
(A)    In the second line of Subparagraph 12.6.1, the word “Additional” is
hereby deleted and replaced with the word “Basic”.
 
(B)    In the second line of Subparagraph 12.6.1, the following word is hereby
inserted after the word “and”: “other”.
 
(C)    In the second line of Subparagraph 12.6.1, the words “on the basis
Personnel Expense” are hereby deleted in their entirety and replaced with the
words “for the Project”.



33



--------------------------------------------------------------------------------

 
(D)    In the fifth line of Subparagraph 12.6.1, the words “at mutually
convenient times” are hereby deleted and replaced with the words “upon the
Owner’s request therefor”.
 
ARTICLE 13
 
13.1    Paragraph 13.1 is hereby deleted in its entirety.
 
13.2.1    Subparagraph 13.2.1 is hereby amended in the following manner:
 
(A)    In the first line of Subparagraph 13.2.1, the phrase “in Article 14” is
hereby deleted in its entirety.
 
(B)    At the end of Subparagraph 13.2.1 the following is hereby added:
 
The Construction Manager’s compensation for the complete and proper performance
of all Basic Services in accordance with the Agreement, shall be the sum of the
Fee, plus the Construction Manager’s Direct Personnel Expense, plus the General
Conditions Cost, plus all other Reimbursable Expenses not excluded in
Subparagraph 12.2.2.
 
(a)    The Fee.    The fee for the Basic Services shall be the stipulated sum of
NINETEEN MILLION DOLLARS ($19,000,000.00) if the Construction Costs is between
Six Hundred Million Dollars and Six Hundred and Fifty Million Dollars and TWENTY
MILLION FIVE HUNDRED THOUSAND DOLLARS ($20,500,000.00) if the Construction Costs
exceed Six Hundred and Fifty Million Dollars (the “Construction Manager’s Fee”).
The Construction Manager’s Fee includes a fee amount for pre-construction,
construction, and post-construction services, and a bonus program for the
Construction Manager’s Personnel, (which is deemed to include all agents,
employees and servants of the Construction Manager, its partners, parents,
affiliates, subsidiaries etc. at any level, including, without limitation, all
contractors and consultants); a fee amount for all supervision and management
required for the Project including, without limitation, all of the Construction
Manager’s home and regional office overheads attributable to the Project
(excluding only the overhead costs reimbursable set forth in Subparagraph
13.2.1(c) of this Agreement) and the Construction Manager’s profit for the
Project. The Construction Manager’s Fee shall be a fixed amount for the term of
the Project. The amount of Construction Manager’s Fee shall be distributed in
accordance with the Construction Manager’s Fee Schedule, attached hereto as
Exhibit M. The Fee shall not be subject to adjustment for the duration of the
Project unless (i) any single Change Order greater than Ten Million Dollars
($10,000,000.00) occurs resulting from a Program change, (ii) the Project
extends beyond June 30, 2002 as a result of a significant scope change, or (iii)
the Work is suspended or delayed beyond June 30, 2002.
 
(b)    The Construction Manager’s Direct Personnel Expense.    Notwithstanding
anything contained in this Agreement to the contrary, the Construction Manager’s
Direct Personnel Expense to be reimbursed in connection with the Project shall
be computed based upon the rates for actual personnel costs, as set forth in
Subparagraph 12.1.1, for the personnel providing on-site and off-site
representation in accordance with this Agreement at the Owner’s request
therefor. The Construction Manager agrees that certain personnel shall be paid
based upon monthly and weekly rates, while the remainder of the personnel shall
be based upon hourly rates. The Construction Manager’s Direct Expense shall be
computed and reimbursed pursuant to Paragraph 14.2 and Subparagraph 13.4.1 of
the Agreement based upon monthly, weekly or hourly rates applicable to the
personnel performing the services in accordance with this Agreement and pursuant
to the Owner’s request therefor.
 
(c)    Provided that the Construction Manager commences and performs the Basic
Services in accordance with the Agreement, the Owner and the Construction
Manager expect that Substantial Completion of the entire Project shall be
achieve in accordance with the Contract Documents on



34



--------------------------------------------------------------------------------

March 2, 2002, and the completion of the Construction Manager’s Basic Services
shall be the later of One Hundred and Twenty (120) calendar days after the date
of Substantial Completion or the final close-out of all Contracts for
Construction. Construction Manager’s General Conditions shall be extended for
the duration of the extended services beyond the dates listed above.
 
13.3    Paragraph 13.3, including all Subparagraphs under 13.3, is hereby
deleted in its entirety.
 
13.4    Paragraph 13.4.1 is hereby deleted in its entirety and replaced with the
following:
 
FOR REIMBURSABLE EXPENSES, as described in Paragraph 12.2, and any other items
included in Article 14 as Reimbursable Expenses, a multiple of One (1) times the
expenses incurred by the Construction Manager for Construction Manager’s on site
employees, and a multiple of one point three five (1.35) times the expenses
incurred by the Construction Manager for Construction Manager’s off- site
employees.
 
13.5.1    Subparagraph 13.5.1 is hereby deleted in its entirety.
 
13.5.2    Subparagraph 13.5.2 is hereby deleted in its entirety and replaced as
follows:
 
Payments due and payable under this Agreement (“Approved Payments”) are to be
made within eleven (11) days from the date of Owner’s receipt of the
Construction Manager’s invoice (the “Due Date”). Approved Payments not paid
within thirty (30) days after the Due Date shall bear interest from such date at
the rate being charged by banks in the United States of America as the “prime
rate” published in the Wall Street Journal, provided, however, such interest
rate shall not exceed Ten Percent (10%) per annum.
 
13.5.3    Subparagraph 13.5.3 is hereby deleted in its entirety and replaced as
follows: “The rates for the Construction Manager’s employees providing Basic
Services shall be annually adjusted in accordance with normal salary review
practices of the Construction Manager.”
 
ARTICLE 14
 
Article 14 is hereby amended and replaced in its entirety as follows:



35